Exhibit 10.2

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT, WHICH ARE DENOTED BY ***. A COMPLETE COPY OF THIS AGREEMENT,
INCLUDING THE REDACTED PORTIONS, HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

 

INDUSTRIAL FACILITY LEASE

Dated as of September 29, 2011

between

TEACHERS’ RETIREMENT SYSTEMS OF ALABAMA,

an instrumentality of the State of Alabama,

and

EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA,

an instrumentality of the State of Alabama, as Landlord

and

NAVISTAR, INC.

a Delaware corporation, as Tenant

Leased Premises : 1200 Haley Drive

                                             Cherokee, Alabama 35616

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page

ARTICLE I

 

GRANT, TERM

  1

Section 1.1  

   

Grant

  1

Section 1.2  

   

Initial Term

  1

Section 1.3  

   

Extension Term

  1

Section 1.4  

   

Early Commencement

  1

ARTICLE II

 

INSPECTION OF LEASED PREMISES; REPRESENTATIONS

  2

Section 2.1  

   

Inspections; Representations

  2

Section 2.2  

   

Landlord’s Representations; Assignment of Warranties

  2

Section 2.3  

   

Landlord Covenants

  3

Section 2.4  

   

Survival

  3

ARTICLE III

 

USE OF LEASED PREMISES

  3

Section 3.1  

   

Use

  3

ARTICLE IV

 

RENT

  4

Section 4.1  

   

Base Rent

  4

Section 4.2  

   

Penalty and Interest on Late Payments

  4

Section 4.3  

   

Net Lease

  4

Section 4.4  

   

Additional Rent Reduction

  5

ARTICLE V

 

IMPOSITIONS

  5

Section 5.1  

   

Payment by Tenant

  5

Section 5.2  

   

Alternative Taxes

  5

Section 5.3  

   

Evidence of Payment

  6

Section 5.4  

   

Right to Contest

  6

Section 5.5  

   

Real Property Taxes

  6

ARTICLE VI

 

INSURANCE

  6

Section 6.1  

   

[Intentionally deleted.]

  6

Section 6.2  

   

Tenant’s Insurance

  7

Section 6.3  

   

Increases in Coverage

  7

Section 6.4  

   

Insurance Premiums

  7

Section 6.5  

   

Waiver of Subrogation

  8

Section 6.6  

   

Form of Insurance

  8

Section 6.7  

   

Certificate of Insurance

  8

Section 6.8  

   

Fire Protection

  8

Section 6.9  

   

Self-Insurance

  8

Section 6.10

   

Deductibles

  8

ARTICLE VII

 

DAMAGE OR DESTRUCTION

  8

Section 7.1  

   

Tenant’s Obligation to Rebuild

  8

Section 7.2  

   

Termination

  9

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

    Page

Section 7.3  

   

Use of Proceeds for Rebuilding

  9

Section 7.4  

   

Failure to Rebuild

  11

ARTICLE VIII

 

CONDEMNATION

  11

Section 8.1  

   

Taking of Whole

  11

Section 8.2  

   

Partial Taking

  11

Section 8.3  

   

Temporary Taking

  12

ARTICLE IX

 

MAINTENANCE

  12

Section 9.1  

   

Tenant Maintenance and Repairs

  12

Section 9.2  

   

[Intentionally deleted.]

  13

Section 9.3  

   

Landlord’s Acts

  13

Section 9.4  

   

Certain Capital Expenditures

  13

ARTICLE X

 

ALTERATIONS AND IMPROVEMENTS BY TENANT

  14

Section 10.1

   

Conversion

  14

Section 10.2

   

Machinery and Equipment

  14

Section 10.3

   

Supplier Improvements

  14

Section 10.4

   

Alterations and Improvements Generally

  15

Section 10.5

   

Mechanic’s and Materialmen’s Liens

  15

Section 10.6

   

Indemnity

  15

ARTICLE XI

 

ASSIGNMENT AND SUBLETTING

  16

Section 11.1

   

Restrictions on Transfers

  16

Section 11.2

   

Permitted Assignment

  16

Section 11.3

   

Subletting of the Facility

  16

Section 11.4

   

Subletting of the Land

  16

Section 11.5

   

No Release of Tenant

  17

ARTICLE XII

 

LIENS AND ENCUMBRANCES

  17

Section 12.1

   

Encumbering Title

  17

ARTICLE XIII

 

UTILITIES

  17

Section 13.1

   

Utilities

  17

Section 13.2

   

Service Contracts

  17

Section 13.3

   

Interruption of Services

  18

ARTICLE XIV

 

RIGHTS RESERVED TO LANDLORD

  18

Section 14.1

   

Rights Reserved to Landlord

  18

ARTICLE XV

   

QUIET ENJOYMENT

  18

Section 15.1

   

Quiet Enjoyment

  18

ARTICLE XVI

 

SUBORDINATION OR SUPERIORITY

  19

Section 16.1

   

Subordination

  19

Section 16.2

   

Lease May Be Superior

  19

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

    Page

Section 16.3

   

Attornment

  19

Section 16.4

   

Right to Cure

  19

ARTICLE XVII

 

SURRENDER

  19

Section 17.1

   

Surrender

  19

Section 17.2

   

Removal of Tenant’s Property

  20

Section 17.3

   

Holding Over

  20

ARTICLE XVIII

 

INDEMNITY AND TENANTS ACTS

  20

Section 18.1

   

Indemnity

  20

Section 18.2

   

Tenant Acts

  21

Section 18.3

   

Landlord’s Indemnity

  21

Section 18.4

   

Survival

  21

ARTICLE XIX

 

ENVIRONMENTAL CONDITIONS

  21

Section 19.1

   

Defined Terms

  21

Section 19.2

   

Tenant’s Covenants with Respect to Environmental Matters

  22

Section 19.3

   

Rights of Inspection

  23

Section 19.4

   

Copies of Notices

  24

Section 19.5

   

Tests and Reports

  24

Section 19.6

   

Indemnification

  25

Section 19.7

   

Landlord’s Obligation

  26

Section 19.8

   

Survival

  26

ARTICLE XX

 

FORCE MAJEURE

  26

Section 20.1

   

Force Majeure

  26

ARTICLE XXI

 

PURCHASE OPTION

  26

Section 21.1

   

Term

  26

Section 21.2

   

Purchase Price of the Leased Premises

  27

Section 21.3

   

Exercise of Purchase Option

  27

Section 21.4

   

Closing and Possession

  27

Section 21.5

   

Condition of Title

  27

Section 21.6

   

Assignment of Purchase Option

  27

Section 21.7

   

Further Purchase Option

  27

Section 21.8

   

Memorandum of Purchase Option

  27

ARTICLE XXII

 

DEFAULTS AND REMEDIES

  28

Section 22.1

   

Defaults

  28

Section 22.2

   

Tenant’s Opportunity to Cure

  29

Section 22.3

   

Remedies

  29

Section 22.4

   

Liquidated Damages

  30

Section 22.5

   

Landlord’s Right to Cure

  30

Section 22.6

   

Remedies Cumulative

  30

Section 22.7

   

No Waiver

  30

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

    Page

ARTICLE XXIII

 

MACHINERY AND EQUIPMENT

  31

Section 23.1  

   

Equipment Operation

  31

ARTICLE XXIV

 

WAIVER OF SECURITY INTEREST; RIGHT TO DEAL WITH PROPERTY

OF TENANT

  31

Section 24.1  

   

Waiver of Security Interest; Tenant’s Personalty

  31

ARTICLE XXV

 

MISCELLANEOUS

  32

Section 25.1  

   

Estoppel Certificates

  32

Section 25.2  

   

Amendments Must Be in Writing

  32

Section 25.3  

   

Notices

  32

Section 25.4  

   

Short Form Lease

  33

Section 25.5  

   

Time of Essence

  33

Section 25.6  

   

Relationship of Parties

  33

Section 25.7  

   

Captions

  33

Section 25.8  

   

Severability

  33

Section 25.9  

   

Applicable Law/Jurisdiction

  33

Section 25.10

   

Covenants Binding on Successors

  33

Section 25.11

   

Brokerage

  34

Section 25.12

   

Intentionally Omitted

  34

Section 25.13

   

Signs

  34

Section 25.14

   

Attorneys’ Fees

  34

Section 25.15

   

Compliance with Law

  34

Section 25.16

   

No Waiver

  34

Section 25.17

   

Entire Agreement; Exhibits

  34

Section 25.18

   

Limited Recourse

  35

Section 25.19

   

Waiver of Implied Warranties

  35

Section 25.20

   

Waiver Of Jury Trial

  35

Section 25.21

   

Landlord Approval

  36

Section 25.22

   

Tenant’s Self-Help Rights

  36

Section 25.23

   

Landlord’s Breach

  36

Section 25.24

   

Landlord’s Payment or Tenant’s Offset Right

  36

EXHIBITS:

Exhibit A — Legal Description of the Land

Exhibit B — Exceptions to Title

 

iv



--------------------------------------------------------------------------------

INDUSTRIAL FACILITY LEASE (this “Lease”), dated as of September 29, 2011, by and
between Teachers’ Retirement Systems of Alabama, an instrumentality of the State
of Alabama, and Employees’ Retirement System of Alabama, an instrumentality of
the State of Alabama (collectively, “Landlord”) and Navistar, Inc., a Delaware
corporation (“Tenant”).

WHEREAS, Landlord is the owner of that certain parcel of land constituting
approximately seven hundred (700) acres in Cherokee, Alabama, as more
specifically identified in Exhibit “A” hereto (the “Land”) and all of the
improvements situated on the Land, including that certain building consisting of
approximately 2,150,000 square feet (the “Facility”, and collectively with the
other improvements upon the Land, the “Improvements”);

WHEREAS, Landlord desires to lease the Land and all of the Improvements (such
Land and Improvements, together with all appurtenances belonging to or in any
way pertaining to the Land and the Improvements, hereinafter jointly or
severally, as the context requires, the “Leased Premises”) to Tenant and Tenant
desires to lease the Leased Premises from Landlord;

NOW, THEREFORE, upon the mutual promises and considerations set forth herein,
the sufficiency of which is acknowledged by each party, the parties hereto agree
as follows:

ARTICLE I

GRANT, TERM

Section 1.1    Grant. Landlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of
Tenant to be performed, shall lease to Tenant, and Tenant shall lease from
Landlord, the Leased Premises.

Section 1.2    Initial Term. The term of this Lease shall commence on January 1,
2012 (hereinafter referred to as the “Commencement Date”), and shall terminate
December 31, 2021, unless sooner terminated or extended as herein set forth (the
“Initial Term”). On the Commencement Date, Landlord shall deliver the Leased
Premises to Tenant in broom clean condition and free of all occupants.

Section 1.3    Extension Term. Tenant shall have the right, upon written notice
to Landlord given no later than June 30, 2020 and provided no Event of Default
shall have occurred and be continuing as of the date of such written notice, to
elect to extend the term of this Lease for one (1) additional term of one
hundred twenty (120) months (the “Extension Term”) upon all of the terms,
covenants and conditions contained in this Lease. Any and all references
contained herein to the “Term” shall be deemed to include the Initial Term, as
extended by the Extension Term, if applicable.

Section 1.4    Early Commencement. Notwithstanding anything to the contrary in
this Article 1 or elsewhere in this Lease, Tenant shall have the right, in its
sole discretion, to elect to commence the Lease prior to January 1, 2012 upon
written notice to Landlord designating such early commencement, which date shall
only be permitted on the first date of a month (the “Early Commencement Date”).
If Tenant elects an Early Commencement Date, then (i) the Initial Term shall be
for a period of one hundred twenty (120) months from such Early Commencement



--------------------------------------------------------------------------------

Date and the expiration date set forth in Section 1.2 shall be adjusted
accordingly and (ii) any and all dates herein shall be adjusted accordingly to
reflect the number of months prior to January 1, 2012 that the Early
Commencement Date occurred. For the avoidance of doubt and by way of example
only, if the Early Commencement Date occurs on December 1, 2011, then all dates
herein shall adjusted to be one month earlier then stated, including, without
limitation, the notice date for exercise of the Extension Term (which, in the
foregoing example, would be May 31, 2020).

ARTICLE II

INSPECTION OF LEASED PREMISES; REPRESENTATIONS

Section 2.1    Inspections; Representations. Tenant acknowledges that (i) the
Leased Premises is of its selection, (ii) it has inspected and, subject to the
terms and conditions of this Lease, accepts the Leased Premises and (iii) except
as may be provided in Sections 2.2, 9.3, 18.3 and Article XIX, no
representations as to the repair of the Leased Premises, nor promises to alter,
remodel or improve the Leased Premises, have been made to Tenant by Landlord.
Tenant acknowledges that, except as may be set forth in Sections 2.2, 9.3, 18.3
and Article XIX, Landlord (whether acting as landlord hereunder or in any other
capacity) has not made and will not make, nor shall Landlord be deemed to have
made, any warranty or representation, express or implied, with respect to the
Leased Premises, including any warranty or representation as to (a) its fitness,
design or condition for any particular use or purpose, (b) the quality of the
material or workmanship therein, (c) the existence of any defect, latent or
patent, (d) compliance with any specifications, (e) use, (f) condition,
(g) merchantability, (h) quality, (i) durability, (j) operation, (k) the
existence of any Hazardous Materials, Environmental Condition or Environmental
Claims, or (1) compliance of the Leased Premises with any law or legal
requirement. Subject to Sections 2.2, 9.3, 18.3 and Article XIX, Tenant accepts
the Leased Premises and any rights it receives hereunder in or to the use of the
Facility and all other Improvements as of the Commencement Date “AS-IS,” “WHERE
IS,” “WITH ALL FAULTS” in their present condition. Neither the amount of acreage
constituting the Land nor the square foot area of the Facility is guaranteed or
warranted by Landlord.

Section 2.2       Landlord’s Representations; Assignment of Warranties. Landlord
hereby represents and warrants to Tenant, as of the date hereof, as follows:

(a)        Landlord has good and marketable fee title to the Leased Premises
free and clear of all liens and encumbrances except those set forth in Exhibit
“B”, and in addition has the full right, power and lawful authority to execute,
deliver and perform its obligations under this Lease, in the manner and upon the
terms contained herein, and to grant the estate herein demised, with no other
person needing to join in the execution hereof in order for this Lease to be
binding on all parties having an interest in the Leased Premises;

(b)        The Leased Premises are not subject to any liens, mortgages or other
monetary encumbrances other than those presently held by Landlord or set forth
in Exhibit “B”;

(c)        Landlord has received no written notice of and has no knowledge of
any action, suit or proceeding affecting the Leased Premises or relating to or
arising out of the ownership, management or operation of the Leased Premises in
any court, or before any federal, state or municipal department, commission,
board, bureau or agency or other governmental instrumentality;

 

2



--------------------------------------------------------------------------------

(d)        No approval or authorization of any third party is required for
Landlord to execute this Lease and to carry out Landlord’s obligations under
this Lease;

(e)        To the Landlord’s knowledge, the Leased Premises complies with all
applicable laws, regulations and ordinances, including, without limitation, the
Americans With Disabilities Act of 1990 (as amended), and all applicable
building, fire and safety codes; and

(f)        To the Landlord’s knowledge, all systems and equipment serving the
Leased Premises including heating, ventilation and air conditioning, electrical,
sprinkler, plumbing (within the restrooms and otherwise), utility lines and dock
equipment are in working order.

Section 2.3       Landlord Covenants. Landlord herby covenants to Tenant as
follows:

(a)        Upon Tenant’s request, Landlord shall cooperate with Tenant’s
application for title insurance for the Leased Premises and shall sign customary
title forms and provide information required for Tenant’s purchase of title
insurance, such as affidavits of title, certifications of non-foreign status,
and corporate, partnership or other entity information of Landlord; and

(b)        On or before the Commencement date any lien, mortgage or encumbrance
held by Landlord and affecting the Leased Premises shall be terminated and
released of record.

(c)        Landlord shall assign to Tenant, on the Commencement Date, all
warranties in connection with the Leased Premises as received from, and all
rights of enforcement of such warranties against, all contractors and
subcontractors, manufacturers and suppliers, which warranties by their terms
(i) remain in force on the Commencement Date and (ii) are assignable to third
parties. Despite any such assignment or in the case of any warranties which are
not assignable to third parties, in the event any contractor, subcontractor,
manufacturer or supplier fails or refuses to honor any such warranty or fails to
recognize Tenant’s rights to enforce any such warranty, Landlord agrees to use
commercially reasonable efforts to enforce such warranty and to cooperate with
Tenant in connection with such enforcement, at Tenant’s sole cost and expense.

Section 2.4       Survival. The representations, warranties, covenants and
agreements of the Parties contained herein shall survive indefinitely, except
for those representations and warranties in Section 2.2(e) and (f), which shall
only survive for ninety (90) days after the Commencement Date.

ARTICLE III

USE OF LEASED PREMISES

Section 3.1       Use. The Leased Premises shall be used and occupied for any
lawful purpose, provided that no such use shall (a) violate any certificate of
occupancy or law, ordinance or other governmental regulation in effect from time
to time and affecting the Leased

 

3



--------------------------------------------------------------------------------

Premises or the use thereof, (b) violate any covenants, conditions or
restrictions of record in effect as of the date hereof and affecting the Leased
Premises or the use thereof or (c) constitute a public nuisance. For the
avoidance of doubt, the Parties agree that Tenant shall not have any obligation
to continuously operate any business at the Leased Premises, notwithstanding its
obligations pursuant to Section 4.1 hereof.

ARTICLE IV

RENT

Section 4.1       Base Rent. Beginning with the Commencement Date, Tenant shall
pay to Landlord, on the first business day of each calendar month, a base rent
(“Base Rent”) of:

(a)        *** per month for each of the first twelve (12) months of the Initial
Term;

(b)        *** per month for each of the subsequent one hundred eight
(108) months of the Initial Term; and

(c)        if this Lease is extended in accordance with Section 1.3, *** per
month for each of the one hundred twenty (120) months constituting the Extension
Term.

Base Rent, and all other amounts and charges payable by Tenant to Landlord
pursuant to the terms of this Lease (“Additional Rent”, all Base Rent and
Additional Rent are deemed to be and are collectively referred to as “Rent”)
shall be paid by electronic funds transfer to Landlord’s account: ABA XXXXXXXXX,
Account number XXXXXXXX at State Street Bank & Trust Co. for the account of RSA
Acct # XXXX. Landlord shall have the right to change the account for the payment
of Rent by giving not less than thirty (30) days written notice thereof to
Tenant.

Section 4.2       Penalty and Interest on Late Payments. Each and every
installment of Rent which shall not be paid within five (5) business days after
the date the same is due shall bear interest at a rate per annum equal to two
percent (2%) in excess of the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate” in effect on the due date of such
payment, from the date which is five (5) business days after the date the same
is payable under the terms of this Lease until the same shall be paid.

Section 4.3       Net Lease. It is the purpose and intent of Landlord and Tenant
that the Base Rent payable under this Article 4 shall be net to Landlord and
that, except as may be expressly provided in Sections 7.1, 8.2, 9.4 and 25.24,
this Lease shall yield, net to Landlord, the Base Rent specified and provided in
this Article 4, Tenant shall pay all costs, charges and expenses of every kind
and nature whatsoever against the Leased Premises, including, without
limitation, insurance premiums, taxes, utilities and assessments of every kind
and nature, including all assessments, both regular and special, which may be
due by virtue of recorded declarations, covenants and restrictions affecting the
Leased Premises, that may arise or become due during the term and that, except
for the execution and delivery of this Lease, would or could have been payable
by Landlord. All Base Rent and Additional Rent payable hereunder shall be paid
as “net” rent without deduction or offset except as may be expressly provided in
Sections 7.1, 8.2, 9.4 and 25.24.

 

4



--------------------------------------------------------------------------------

Section 4.4    Additional Rent Reduction. If (a) on or before December 31, 2015,
Tenant has, in accordance with Article V of the SLDA, certified to the State of
Alabama a Request for Payment under Section 5.6(e) of the SLDA, but is not
eligible or entitled to Request for Payment under Section 5.6(f) of the SLDA and
(b) as of December 31, 2019, Tenant has not paid and is not obligated to pay any
amount to the State pursuant to Section 5.9(b) of the SLDA, then the Base Rent
for the twelve calendar months constituting calendar year 2020 shall be reduced
by ***, such that the monthly rent for each of the twelve months of calendar
year 2020 shall be ***. For purposes hereof SLDA means that certain Site
Location and Development Agreement dated as of July 18, 2007 by and among
National Alabama Corporation, the State of Alabama, Colbert County, The
Industrial Development Board of Colbert County, The Shoals Economic Development
Authority, Shoals Industrial Development Committee and other Agencies of or
within the State of Alabama, as amended by the parties thereto pursuant to a
Consent to Assignment and Amendment Agreement between such parties and Tenant
dated as of September [27], 2011.

ARTICLE V

IMPOSITIONS

Section 5.1    Payment by Tenant. Tenant shall pay as Additional Rent for the
Leased Premises, all taxes and assessments, general and special, water rates and
all other impositions, ordinary and extraordinary, of every kind and nature
whatsoever, which may be levied, assessed, charged or imposed, and whether
accrued prior to or during the term of the Lease, upon the Leased Premises, or
any part thereof, or upon any Improvements at any time situated thereon
(“Impositions”); provided, however, that Impositions levied against the Leased
Premises shall be prorated between Landlord and Tenant as of the Commencement
Date and as of the expiration of either the Initial Term or the Extension Term
for the last year of such term (and Tenant’s share of said final year
Impositions shall be paid by Tenant upon such expiration based on Landlord’s
reasonable estimate thereof, subject to reproration upon actual receipt of final
tax bills, invoices, etc.). Tenant shall be obligated to pay only those
installments falling due during the Term of this Lease and shall have the right,
in Tenant’s sole discretion, to pay any special assessments in installments over
the longest period available.

Section 5.2    Alternative Taxes. If at any time during the term of this Lease
the method of taxation prevailing at the commencement of the Term shall be
altered so that any new tax, assessment, levy, Imposition or charge, or any part
thereof, shall be measured by or be based in whole or in part upon the Lease, or
the Leased Premises, or the Base Rent, Additional Rent or other income therefrom
and shall be imposed upon the Landlord, then all such taxes, assessments,
levies, Impositions, or charges, or the part thereof, to the extent that they
are so measured or based, shall be deemed to be included within the term
Impositions for the purposes hereof to the extent that such Impositions would be
payable if the Leased Premises were the only property of Landlord subject to
such Impositions, and Tenant shall pay and discharge the same as herein provided
in respect of the payment of Impositions. There shall be excluded from
Impositions all transfer taxes, sales taxes, federal income taxes, state and
local net income taxes, federal excess profit taxes, franchise and capital stock
of Landlord.

 

5



--------------------------------------------------------------------------------

Section 5.3    Evidence of Payment. Tenant shall deliver to Landlord duplicate
receipts and cancelled checks, or photocopies thereof showing the payments of
all Impositions, within ten (10) days after Landlord’s written request therefor.

Section 5.4    Right to Contest. Tenant shall have the right to contest the
amount or validity, or to seek a refund, in whole or in part, of any Imposition
or charge upon or against all or part of the Leased Premises, or the
Improvements at any time situated thereon by appropriate proceedings so long as
such proceeding shall have the effect of preventing the collection of the
Imposition or charge so contested. In the event Tenant contests any taxes levied
against the Leased Premises or Improvements, Tenant, to the extent required by
applicable law, shall post adequate security or bond with the applicable
governmental authority in an amount to cover any payments contested and withheld
by Tenant together with the estimated amount of all interest and penalties in
connection therewith and all charges that may or might be assessed against or
become a charge on the Leased Premises in the proceedings. Upon the termination
of such proceedings, Tenant shall pay the amount of such Imposition or part
thereof as finally determined in such proceedings, the payment of which may have
been deferred during the prosecution of such proceedings, together with any
costs, fees, interest, penalties or other liabilities in connection therewith.
Landlord shall not ultimately be subjected to any liability for the payment of
any costs or expenses in connection with any such proceeding, and Tenant
covenants to indemnify and hold harmless Landlord from any such costs or
expenses. Tenant shall be entitled promptly to any refund of any such Imposition
and penalties or interest thereon that have been paid by Tenant, or that have
been paid by Landlord and for which Landlord has been fully reimbursed.

Section 5.5    Real Property Taxes. Landlord acknowledges that, during such
period as title to the Leased Premises is held by Landlord, the Leased Premises
are, and will, not be subject to any state or local real property (ad valorem)
taxes. Landlord covenants to Tenant that, for such period as this Lease remains
in effect, Landlord will not sell, assign or convey the Leased Premises to any
third party or otherwise sell, assign or convey the Leased Premises such that
the Leased Premises would become subject to any state or local real property (ad
valorem taxes). If the Holder of any Mortgage (as such terms are defined in
Section 16.1) forecloses or otherwise takes title to the Leased Premises
(whether by a deed in lieu or other similar mechanism) and as a result thereof
the Leased Premises become subject to any state or local real property (ad
valorem) taxes or such taxes become due and payable with respect to the Leased
Premises, Landlord shall reimburse Tenant for any such taxes within thirty
(30) days after Tenant’s written demand therefor, which demand shall include all
reasonable documentation evidencing such amounts owed to Tenant.

ARTICLE VI

INSURANCE

Section 6.1    [Intentionally deleted.]

 

6



--------------------------------------------------------------------------------

Section 6.2    Tenant’s Insurance. Prior to the Commencement Date, Tenant, at
its sole cost and expense, shall procure and Tenant shall maintain throughout
the Term, the following policies of insurance:

(a)        Property insurance insuring the Facility and the other Improvements
at any time situated upon the Leased Premises against loss or damage by fire,
lightning, wind storm, hail storm, aircraft, vehicles, smoke, explosion, riot or
civil commotion, vandalism and malicious mischief as provided by a standard
all-risk policy form. This property insurance shall also include flood,
earthquake, debris removal, extra expense, ordinance or law, and other coverages
as provided by a standard all-risk policy form. The insurance coverage shall be
for not less than 100% of the full replacement cost of such Improvements.
Landlord and Landlord’s mortgagee, if any, of which Tenant is given written
notice, shall be named as loss payee on such policy.

Property insurance covering all contents including equipment and Tenant’s trade
fixtures, machinery, equipment, furniture and furnishings in the Leased Premises
to the extent of at least one hundred percent (100%) of their full replacement
cost under a all-risk policy form and all other risks of direct physical loss
customarily covered by such insurance. The policy shall include business
interruption coverage for a period of not less than 24 months to include loss of
rents coverage;

(b)        Commercial general liability insurance covering all bodily injury to
or personal injury to or death of any person, or more than one (1) person, and
property damage arising from its use, management, or operation of the Leased
Premises, containing limits of not less than $2,000,000.00 combined single
limits for bodily injury (including death) and property damage per occurrence,
plus a policy of commercial auto liability insurance (owned and non-owned/hired)
with the same limits of coverage, together with umbrella coverage sufficient to
bring Tenant’s coverage for commercial general liability and auto liability to
not less than $10,000,000.00 per occurrence. The limits required in no way
suggest the amounts are adequate and shall not limit or restrict any liabilities
assumed by this agreement. Landlord, and any of its members, partners, officers,
directors and employees (the “Landlord Protected Parties”), and Landlord’s
mortgagee, if any, of which Tenant is given written notice, shall be named as
additional insureds on such liability policy(ies) of Tenant on a primary and
non-contributory basis.; and

(c)        Worker’s compensation insurance complying with requirements of
applicable law, in statutory amounts, and a policy of employer’s liability
coverage in the amount of at least $1,000,000 bodily injury by accident for each
person, $1,000,000 bodily injury by disease for each person and $1,000,000
bodily injury by disease-policy limit.

Section 6.3    Increases in Coverage. Landlord shall have the right from time to
time during the term of the Lease, exercisable by giving written notice thereof
to Tenant, to require Tenant to increase such limit if, in Landlord’s reasonable
judgment, the amount thereof is insufficient to protect the Landlord Protected
Parties and Tenant from judgments which might result from such claims, demands
or actions.

Section 6.4    Insurance Premiums. Tenant shall pay all insurance premiums for
the insurance policies and coverages required pursuant to this Article VI (the
“Insurance Premiums”). If Tenant should fail to obtain or maintain such
coverages at any time during the Term of this Lease, Landlord may, but shall not
be obligated to, obtain such insurance policies and coverages at Tenant’s
expense, but providing coverage for Landlord only, and charge the cost thereof
to Tenant as Additional Rent under this Lease, due from Tenant to Landlord on
demand.

 

7



--------------------------------------------------------------------------------

Section 6.5    Waiver of Subrogation. All insurance maintained by Tenant
pursuant to this Agreement shall contain an endorsement waiving the insurer’s
right of subrogation against any Landlord Protected Party or otherwise waive
such rights, provided that such waiver of the right of subrogation shall not be
operative in any case where the effect thereof is to invalidate such insurance
coverage.

Section 6.6    Form of Insurance. All insurance required under this Lease shall
be issued by responsible companies which are duly licensed to do business in the
State of Alabama and which have an A.M. Best rating of at. least A-7. In the
event any of the insurance policies required to be carried by Tenant under this
Lease shall be cancelled prior to the expiration date of such policy, or if
Tenant receives notice of any cancellation of such insurance policies from the
insurer prior to the expiration date of such policy, Tenant shall:
(a) immediately deliver notice to Landlord that such insurance has been, or is
to be, cancelled, (b) shall promptly replace such insurance policy in order to
assure no lapse of coverage shall occur, and (c) shall deliver to Landlord a
certificate of insurance for such policy.

Section 6.7    Certificate of Insurance. Certificates evidencing the insurance
required to be carried hereunder, together with satisfactory evidence of payment
of the premiums thereon, shall be deposited with Landlord at the Commencement
Date and renewals thereof within ten (10) days of the end of the term of such
coverage. Tenant shall furnish and maintain with Landlord at all times during
the Term of this Lease a certificate of insurance in favor of Landlord as
certificate holder.

Section 6.8    Fire Protection. Tenant shall conform with all applicable fire
codes of any governmental authority.

Section 6.9    Self-Insurance. Notwithstanding anything in this Lease to the
contrary, so long as Tenant is the original named Tenant hereunder (or an
affiliate or subsidiary thereof), at any time that Tenant has, according to
their most recently published audited financial statements, an aggregate of not
less than $250,000,000 of cash and marketable securities, Tenant shall be
entitled to maintain, with respect to the liability insurance coverage required
pursuant to this Lease, a deductible and/or self-insured retention limit in the
aggregate amount not to exceed the first $2,000,000 of risk per occurrence.

Section 6.10    Deductibles. Any deductibles and self-insured retentions (SIR)
shall be the responsibility of Tenant.

ARTICLE VII

DAMAGE OR DESTRUCTION

Section 7.1    Tenant’s Obligation to Rebuild. Provided that this Lease is not
terminated pursuant Section 7.2 below, and subject to the terms and conditions
of Section 7.3 below, in the event of damage to, or destruction of, any
Improvements on the Leased Premises, or of the fixtures and equipment therein,
by fire or other casualty, Tenant shall promptly, at its sole cost and expense,
repair, restore or rebuild the same to the condition existing as of the

 

8



--------------------------------------------------------------------------------

Commencement Date. Tenant hereby agrees that Tenant will not be relieved of its
obligation to pay Base Rent and Additional Rent during the period of Tenant’s
restoration and rebuilding. To the extent that the insurance provided to
Landlord by Tenant includes a payment for loss of rental income as a result of
fire or other casualty, Tenant shall receive credit against Rent for any such
payment made by the insurance company when such claim is paid by the insurance
company. Landlord agrees to diligently pursue and use commercially reasonable
efforts to obtain payment of a claim for loss of rental income.

Section 7.2    Termination. If a Substantial Casualty (as defined below) occurs
during the last two (2) years of the Initial Term or the Extension Term, as
applicable, then either party shall have the right to terminate this Lease upon
written notice to the other party delivered no later than the earlier of
(i) ninety (90) days after the date of such casualty and (ii) the date Tenant
commences to restore the Leased Premises (provided that Tenant shall not
commence such restoration until it has given Landlord fifteen (15) days prior
written notice); provided, however, that such termination by Landlord shall be
null and void if within thirty (30) days after Tenant receives Landlord notice
of such termination Tenant gives written notice to Landlord of its election to
exercise the Extension Option or Purchase Option, as applicable. In the event
Landlord or Tenant so terminates this Lease as provided in the previous
sentence, Tenant shall irrevocably assign all of its rights and interests in any
net proceeds of insurance received by Tenant for the insurance carried pursuant
to Section 6.2(a) on occasion of such casualty or partial or total destruction
of the Leased Premises, excluding any such proceeds related to Tenant’s persona)
property, Trade Fixtures, Machinery and Equipment. For purposes of this
Section 7.2, “Substantial Casualty” shall mean (i) a casualty which requires
repair or restoration in excess of Twenty Five Million Dollars ($25,000,000) or
(ii) a casualty that materially impairs Tenant’ operation at the Leased
Premises.

Section 7.3    Use of Proceeds for Rebuilding. Unless this Lease is terminated
pursuant to Section 7.2 above, to the extent any net proceeds of insurance paid
on occasion of any casualty or any partial or total destruction of the
Improvements (the “Proceeds”) exceed Twenty Five Million Dollars ($25,000,000),
Tenant agrees that all such Proceeds shall be paid to Landlord to be held in
trust and released to Tenant in accordance with this Section 7.3. In the event
that a casualty or any partial or total destruction shall occur at such time as
Tenant shall not have maintained property or casualty insurance to the extent
required by this Lease, Tenant shall, within thirty (30) days of the casualty or
partial or total destruction, and to the extent such proceeds would have
exceeded Twenty Five Million Dollars ($25,000,000), pay to Landlord the amount
of the proceeds that would have been payable had such insurance been in effect
and such amount shall constitute a part of the Proceeds for all purposes hereof.
In connection with the restoration of the Improvements following a casualty or
partial or total destruction thereof, the Proceeds shall be disbursed by
Landlord upon written demand by Tenant and the satisfaction of the following
conditions:

(1)        at the time of any disbursement, no Event of Default by Tenant shall
exist and no materialmen’s or mechanic’s liens shall have been filed and remain
undischarged, unbonded or not insured over;

 

9



--------------------------------------------------------------------------------

(2)        disbursements of portions of the Proceeds (subject to the holdback
described in subparagraph (4) below) shall be made from time to time in an
amount not exceeding the hard and soft costs of the work and costs incurred
since the last disbursement upon receipt of: (A) evidence satisfactory to
Landlord (including, without I imitation, architect’s certificates) of the
progress of completion of the work to date, the estimated cost of completion and
the satisfactory completion of the work to date in accordance with this Lease,
the construction contracts then in effect and the plans and specifications for
such work; (B) conditional releases of liens from all contractors being paid by
such disbursement and unconditional releases of liens from all contractors paid
by the prior disbursement; and (C) such other reasonable evidence as may be
required by Landlord to verify that the amount of Proceeds disbursed from time
to time are represented by work that has been completed and materials that have
been delivered to the site free and clear of mechanic’s and materialmen’s liens;

(3)        each request for a disbursement hereunder shall be accompanied by a
certificate of Tenant describing the work, materials or other costs or expenses
for which payment is requested, stating the costs incurred in connection
therewith and providing copies of the invoices therefor, and stating that Tenant
has not previously received payment for such work or expense, and an architect’s
certificate which states that the work for which payment is being made has been
completed and complies with laws, rules and regulations applicable to the Leased
Premises, and the certificate to be delivered by Tenant upon completion of all
work shall, in addition, include an architect’s certificate which states that
the work has been substantially completed and complies with laws, rules and
regulations applicable to the Leased Premises;

(4)        Landlord may retain ten percent (10%) of the amounts otherwise
disbursable hereunder until the restoration and rebuilding or demolition, as
applicable, is complete and a final certificate of occupancy or certificate of
completion (as applicable) shall have been issued and presented to Landlord (in
which event all Proceeds previously held-back and all remaining undisbursed
Proceeds plus funds contributed by Tenant shall be disbursed to Tenant upon
receipt of a Tenant’s and architect’s certificates (as described in subparagraph
(3) above) with respect thereto); and

(5)        at all times the undisbursed balance of the Proceeds held by Landlord
plus any funds contributed thereto by Tenant shall be not less than the cost of
completing the necessary restoration, rebuilding or demolition (as applicable)
in accordance with the provisions of this Lease, free and clear of all liens. If
the estimated cost of the completion of the necessary restoration, rebuilding or
demolition work, as reasonably determined by Landlord, exceeds the amount of the
Proceeds held by Landlord plus any funds contributed thereto by Tenant, the
amount of such excess shall be paid by Tenant to the Landlord to be added to the
Proceeds prior to any further disbursement hereunder.

Any Proceeds or other funds contributed thereto by Tenant which remain
undisbursed in accordance with the provisions hereof upon: (A) the expiration of
the Term, or (B) the failure of Tenant to comply with the provisions hereof with
regard to the disbursement of Proceeds, shall forever become the sole property
of Landlord to be disbursed or retained by Landlord as Landlord deems
appropriate. Any Proceeds exceeding the cost of such restoration or rebuilding
shall be disbursed to Tenant with the final payment of the retained amount
pursuant to subsection (4) above.

 

10



--------------------------------------------------------------------------------

Section 7.4    Failure to Rebuild. If the Lease is not terminated pursuant to
Section 7.2 above and if Tenant shall not commence the repair or rebuilding of
the Improvements within a period of ninety (90) days after damage or destruction
by fire or otherwise (as the same may be extended by times necessary to adjust
the insurance claims or obtain required permits or licenses (for which timely
applications have been filed) or by any Force Majeure Event (as hereinafter
defined)), and prosecute the same thereafter with such dispatch as may be
necessary to complete the same within a reasonable period after said damage or
destruction occurs, not to exceed three hundred sixty-five (365) days after the
date of commencement of such repair or rebuilding (as the same may be extended
by any Force Majeure Event or as reasonably necessary for Tenant to complete
such work, provided that Tenant shall diligently pursue completion of the
restoration work), then Tenant shall be deemed in default under this Lease, and
in addition to all of its other remedies under Article 22.3, Landlord shall be
paid and retain the amount held by the Landlord, which it can use, at its sole
discretion.

ARTICLE VIII

CONDEMNATION

Section 8.1    Taking of Whole. If the whole or substantially the whole of the
Leased Premises shall be taken in condemnation proceedings or by any right of
eminent domain, this Lease shall terminate on the date of delivery of possession
to the condemning authority. If a material portion of the Leased Premises shall
be so taken such that as a result thereof the balance cannot be used for the
same purpose and with substantially the same utility to Tenant as immediately
prior to such taking, either Landlord or Tenant shall have the right to elect to
terminate this Lease, which election shall be made by giving written notice
thereof within thirty (30) days after delivery of possession to the condemning
authority. Any award, compensation or damages (hereinafter sometimes called the
“Award”) shall be paid to and be the sole property of Landlord, and Tenant
hereby assigns to Landlord all of Tenant’s right, title and interest in and to
any and all of the Award, except as provided in the following sentence. Tenant
shall be entitled to any Award for undepreciated value of any improvements or
alterations installed by or on behalf of Tenant loss of or damage to Tenant’s
Trade Fixtures, the Machinery and Equipment or removable personal property and
to any Award for relocation costs.

Section 8.2    Partial Taking. (a) If only a part of the Leased Premises shall
be so taken or condemned, and the Lease is not terminated pursuant to
Section 8.1 hereof, Tenant, at its sole cost and expense, shall repair and
restore the Leased Premises and all Improvements thereon, and Landlord shall
make the Award available to Tenant for restoration in accordance with the
disbursement conditions of Section 7.3, provided, however, that Tenant shall
have no obligation to repair or restore the Leased Premises or any Improvements
located thereon if Landlord or its lender fails to make any Award available for
restoration of the Leased Premises (and in such event the Lease shall
terminate). If the Leased Premises is rendered untenantable in whole or in part,
an equitable abatement in Rent shall be allowed from the date of the taking or
condemnation. If the Lease is not terminated as provided in the first sentence
of this Section 8.2, Tenant shall promptly and diligently proceed to make a
complete architectural unit of the remainder of the Improvements, complying with
the disbursement conditions set forth in Section 7.3. For such purpose, to the
extent the amount of the Award relating to the Improvements is less than Twenty
Five Million Dollars ($25,000,000), Landlord shall immediately pay the full
amount of the Award to Tenant for such restoration. To the extent the amount of
the Award exceeds the cost of such restoration, Tenant shall return such excess
to Landlord upon full completion of the restoration work.

 

11



--------------------------------------------------------------------------------

(b)        In the event of a partial taking, this Lease shall terminate as to
the portion of the Leased Premises so taken and the Base Rent payable for the
balance of the term of this Lease shall be equitably reduced by a sum equivalent
to the portion of the Facility taken, such reduction to be effective as of the
date of Landlord’s receipt of such Award. Until the amount of the reduction of
the Base Rent shall have been determined, Tenant shall continue to pay to
Landlord the Base Rent provided for in Section 4.1.

Section 8.3    Temporary Taking. If, at any time during the Term, the whole or
any part of the Leased Premises or of the Improvements shall be taken in
condemnation proceedings or by any right of eminent domain for temporary use or
occupancy (a “Temporary Taking”) the foregoing provisions of this Article shall
not apply and Tenant shall continue to pay, in the manner at the times specified
in this Lease, the full amounts of the Base Rent and all Additional Rent and
other charges payable by Tenant under this Lease, and Tenant shall perform and
observe all of the other terms, covenants, conditions and obligations of this
Lease upon the part of Tenant to be performed and observed with respect to that
portion of the Leased Premises not subject to the Temporary Taking, as though
such taking had not occurred. In the event of any such Temporary Taking, Tenant
shall be entitled to receive the entire amount of the Award made for such
taking, whether paid by way of damages, rent or otherwise unless such period of
temporary use or occupancy shall extend beyond the termination of this Lease, in
which case the Award shall be apportioned between Landlord and Tenant as of the
date of termination of this Lease. Tenant covenants that, upon the expiration of
any such period of temporary use or occupancy during the Lease term, Tenant
will, at its sole cost and expense, restore the Improvements, as nearly as may
be reasonably possible, to the condition in which the same was immediately prior
to such taking, wear and tear during such temporary use or occupancy excepted.
To the extent that Landlord receives any portion of the Award as compensation
for the cost of restoration or repair of the Improvements, Landlord shall, upon
receipt thereof, promptly pay such sum to Tenant. Any portion of the Award
received by Tenant as compensation for the cost of restoration of the
Improvements shall, if such period of temporary use or occupancy shall extend
beyond the term of this Lease, be paid to Landlord on the date of termination of
this Lease.

ARTICLE IX

MAINTENANCE

Section 9.1    Tenant Maintenance and Repairs. Subject to Section 2.2, 9.3, 18.3
and Article XIX, Tenant shall, at its sole cost and expense, at all times during
the Term of this Lease, keep, maintain and repair the entire exterior and
interior of the Leased Premises, specifically including, without limitation, the
heating, ventilating and air conditioning equipment, walls (both interior and
exterior), floors, the driveways, parking area and the roof, in the same
condition and repair as existing on the Commencement Date, normal wear and tear
excepted. As used herein, each and every obligation of Tenant to keep, maintain
and repair shall include, without limitation, all ordinary and extraordinary,
structural and nonstructural, repairs, replacements and Alterations. Tenant
shall further keep and maintain the Improvements at any time situated upon the
Leased Premises, safe, secure, clean and sanitary (including without limitation,
snow and ice

 

12



--------------------------------------------------------------------------------

clearance, landscaping, and necessary interior and exterior painting), and in
full compliance with all health, safety and police regulations in force. Without
limiting the foregoing, Tenant shall maintain and repair, and keep the same
repair and operating condition as existing on the Commencement Date, normal wear
and tear excepted, the entire Leased Premises, including, without limitation,
plate glass (and related framing, glazing and sealants), entrances, plumbing,
closets, pipes, fixtures, electrical and lighting equipment (including
replacement of bulbs and ballasts), all private utility lines and facilities
(including underground facilities such as lift stations, etc.), fire sprinkler
systems, and air conditioning or other equipment. Tenant shall take good care of
the Leased Premises and its fixtures and suffer no waste other than reasonable
(non-negligent) wear and tear. Tenant shall be responsible for keeping the roof,
gutters and downspouts open and free of all debris and other obstructions.

Section 9.2    [Intentionally deleted.]

Section 9.3    Landlord’s Acts. Landlord shall (i) repair, at its sole cost and
expense, any damage caused to the Leased Premises by Landlord, its agents,
invitees, contractors or employees and (ii) make such repairs or replacements as
necessary to correct any latent defects existing on the Commencement Date. If
Landlord shall fail to repair such damage or make such repairs or replacements
as on a timely basis, Tenant shall have the right to make such repair and offset
the cost thereof again Base Rent or Additional Rent next due and payable.

Section 9.4    Certain Capital Expenditures. Notwithstanding anything to the
contrary in this Lease, if a capital expenditure, repair or replacement (as that
terms are defined under generally accepted accounting principles) (a “Capital
Expenditure”) is required in connection with Tenant’s obligations set forth in
Section 9.1 above, and the useful life of such improvement extends beyond the
scheduled expiration of the Term, then Tenant shall provide notice to Landlord
of such requirement and the costs thereof shall be allocated as follows: Tenant
shall pay for the entire cost of such improvement and Landlord shall reimburse
Tenant within thirty (30) days from the receipt of an invoice for a portion of
the cost of the improvement which is based upon the amount of the useful life of
the improvement which extends beyond the Term, or at Tenant’s option, Tenant may
elect to have such amount owed by Landlord set off against Base Rent and
Additional owed by Tenant hereunder. In the event the cost of such Capital
Expenditure requiring a contributory payment by Landlord hereunder shall exceed
Two Million Dollar ($2,000,000), Landlord shall have the right to approve such
Capital Expenditure, which approval shall not be unreasonably withheld. If
Landlord shall not approve such Capital Expenditure, the parties shall
reasonably cooperate to address such repair or replacement in a manner
reasonably acceptable to both parties. As an example only, if the cost of the
improvement is $100,000, the useful life of the improvement is 10 years, and
there are 3 years remaining in the Term, the Landlord shall reimburse (or give
Tenant a credit against Base Rent and Additional Rent, as applicable) Tenant in
the amount of $70,000. To the extent the Tenant extends the Term pursuant
Section 1.3 or elects to purchase the Leased Premises pursuant to Article XXI,
Tenant shall pay to Landlord, on or before the commencement of the Extension
Term or upon the Closing (as defined in Section 21.4), as applicable, any
amounts paid by Landlord hereunder that relate to the useful life of the
improvement that is for any portion of the Extension Term or, in the case of the
Tenant’s election to purchase the Leased Premises, the full amount of paid by
Landlord with respect thereto.

 

13



--------------------------------------------------------------------------------

ARTICLE X

ALTERATIONS AND IMPROVEMENTS BY TENANT

Section 10.1    Conversion. Tenant shall be permitted to make all alterations,
additions, build outs and improvements (hereinafter “Alterations”) on the Leased
Premises, and on and to the Improvements, parking areas, sidewalks, and
equipment thereon, as Tenant deems reasonably required to convert the Facility
to suit its business purposes, and as may otherwise be required to suit Tenant’s
intended use of the Leased Premises (“Tenant Conversion Alterations”).

Section 10.2    Machinery and Equipment. Landlord and Tenant acknowledge that
the Facility was designed and constructed as a manufacturing and assembly
facility and contains certain machinery, equipment, jigs, tools, furniture and
fixtures (the “Machinery and Equipment”), as further described in that certain
Machinery and Equipment Agreement between Landlord and Tenant dated as of the
same date hereof (the “M&E Agreement”), and pursuant to which Tenant is
acquiring the Machinery and Equipment from Landlord. Landlord acknowledges and
agrees that Tenant shall be permitted to remove from the Facility any and all of
the Machinery and Equipment, provided that Tenant shall restore the affected
area to good condition and repair and shall repair any damage to the Facility
caused by such removal, including, repairing any holes in the floor, roof or
walls of the Facility and any connection with the utilities and systems of the
Facility.

Section 10.3    Supplier Improvements

(a)        Approval of Plans. In connection with any Supplier Land Sublease
entered into in accordance with the provisions of Section 11.4, Tenant and/or
the Supplier shall have the right, at their sole cost and expense, to cause the
construction of improvements including, but not limited to, manufacturing
facilities and related facilities as well as utility connections and landscaping
(collectively, the “Supplier Improvements”)

(b)        Construction of Supplier Improvements. Tenant shall perform or shall
be responsible for causing all Supplier Improvements to be effected in
compliance with applicable laws rules and regulations. Tenant agrees that
Supplier Improvement work performed pursuant to this Lease shall be performed in
a good and workmanlike manner and in accordance with all governmental laws,
rules, regulations and code requirements applicable thereto. Ali contracts for
Supplier Improvements shall provide that: (A) the contractor acknowledges that
any mechanics’ liens shall be enforceable solely against the subleasehold estate
of the Supplier and not the fee estate of Landlord; and (B) at Landlord’s
option, Tenant or the Supplier, as applicable, may assign such contracts to
Landlord. To the extent Landlord requires, Tenant shall, and shall cause any
Supplier to, assign any or all such contracts to Landlord, such assignment to be
effective upon an Event of Default, and pursuant under documents reasonably
satisfactory to Landlord.

(c)        Ownership of Supplier Improvements. During the Term, all Supplier
Improvements shall be solely the property of Tenant or Supplier, as applicable.
Upon expiration or earlier termination of the Term, the Improvements, excluding
Tenant’s Equipment, shall be the property of Landlord. Tenant and Supplier shall
execute and deliver to Landlord any deed, bill of sale or other document or
instrument that Landlord may require to effectuate of evidence such transfer.

 

14



--------------------------------------------------------------------------------

Section 10.4       Alterations and Improvements Generally

(a)        All Alterations performed by Tenant shall be constructed at Tenant’s
sole cost and expense, including the costs of any building permits and other
regulatory approvals.

(b)        All Alteration made, or caused to be made, by Tenant to the Leased
Premises shall be made in a good and workmanlike manner, shall be performed only
with proper permits, and otherwise shall be in compliance with all applicable
laws, ordinances, regulations and deed restrictions. company showing liability,
auto, worker’s compensation/employer’s liability and property coverage in an
amount, type and manner satisfactory to Landlord and protecting Landlord (as an
additional insured) from liability for injury to any person and damage to any
property, on or off the Leased Premises, in connection with the making of such
Alterations. Tenant’s obligation to rectify any poor construction or
non-compliance with legal requirements relating to its improvements,
alterations, additions and repairs shall survive expiration or termination of
this Lease for any reason. Upon Landlord’s request, from time to time, Tenant
shall provide Landlord with such documents as Landlord may require (including,
without limitation, sworn contractors’ statements and supporting lien waivers)
evidencing payment in full for any alterations, and “as built” working drawings.

(c)        All Alterations installed at the expense or direction of Tenant,
except Trade Fixtures (as hereinafter defined) shall become the property of
Landlord and shall remain upon and be surrendered with the Leased Premises as
part thereof on the termination of this Lease.

Section 10.5    Mechanic’s and Materialmen’s Liens. The Leased Premises shall
not be subject to any mechanics’, laborers’ or materialmen’s liens for on
account of labor or material furnished to Tenant or any Supplier or at the
direction or sufferance of Tenant or any Supplier , without the approval of
Landlord, whether or not such work is permitted by this Lease. Tenant shall
discharge or bond over any lien filed against the Leased Premises or any other
property owned by Landlord or any part thereof for work done or materials
furnished by or on behalf of Tenant with respect to the Leased Premises within
thirty (30) days after Tenant receives notice that such lien is filed. If Tenant
fails to keep this covenant, in addition to any other remedies available to
Landlord under this Lease or otherwise, Landlord may at its option discharge
such lien, in which event Tenant agrees to pay Landlord as Additional Rent, a
sum equal to the amount of the lien thus discharged plus Landlord’s reasonable
attorneys’ fees and expenses.

Section 10.6    Indemnity. Except to the extent caused by the negligence or
willful misconduct of Landlord, Tenant will protect, indemnify and save harmless
the Landlord Group (as defined in Section 19.1(f) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) imposed upon or incurred by or asserted against Landlord by or in
connection with the Alterations, the construction or implementation thereof or
the performance of any labor or services or the furnishing of any materials or
other property in respect of any alterations or any part thereof by Tenant or
anyone claiming by, through or under Tenant, or their respective employees,
agents or contractors. In case any action, suit or proceeding is brought against
Landlord by reason of any occurrence described in this Section 10.7, Tenant
will, at Tenant’s expense, by counsel approved by Landlord, resist and defend
such action, suit or

 

15



--------------------------------------------------------------------------------

proceeding, or cause the same to be resisted and defended. The obligations of
Tenant under this Section 10.7 shall survive the expiration or earlier
termination of this Lease. At the request of Landlord, Tenant shall furnish and
deposit bond or other security with the title company of Landlord’s choosing to
insure over any lien related to the liabilities referenced in this Section 10.7.

ARTICLE XI

ASSIGNMENT AND SUBLETTING

Section 11.1    Restrictions on Transfers. Except as set forth in this Article
XI below, Tenant shall not, without Landlord’s prior written consent, assign,
convey or transfer this Lease or any interest herein, and shall not sublet all
or any portion of the Leased Premises without Landlord’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed; provided
however that such consent will not be unreasonably withheld if the credit of the
proposed assignee is reasonably acceptable to Landlord.

Section 11.2    Permitted Assignment. Notwithstanding anything in this Article
XI to the contrary, an assignment or subletting of all or a portion of the
Leased Premises (a “Permitted Transfer”) to (a) an entity that controls, is
controlled by or is under common control with Tenant, (b) a purchaser of all or
substantially all of the assets of Tenant in one transaction, or (c) the
surviving entity in the event of any merger or consolidation of Tenant, shall
not be subject to Landlord’s consent.

Section 11.3    Subletting of the Facility. Tenant shall have the right, without
the consent of Landlord, to sublet space within the Facility to entities that
are supplying parts or other goods and/or services to Tenant in connection with
Tenant’s operations at the Leased Premise (“Suppliers”), provided that: each
sublease entered into as permitted hereunder shall provide that (i) the term of
any such sublease (including any options to extend the same as therein provided)
shall not have a term extending beyond the then remaining Term of this Lease
minus one day, (ii) such sublease is expressly subject and subordinate to this
Lease and any mortgage encumbering the Leased Premises, (iii) the sublease shall
not be assigned, encumbered or otherwise transferred or the subleased premises
further sublet by the subtenant in whole or in part, or any part thereof
suffered or permitted by the subtenant to be used or occupied by others, without
the prior written consent of Landlord in each instance, and (iv) if Tenant so
elects, upon any termination of this Lease, the subtenant shall be obligated, at
Landlord’s written election, to attorn to and recognize Landlord as the landlord
under such sublease, whereupon such sublease shall continue as a direct lease
between the subtenant and Landlord (an “Acceptable Sublease”). Tenant shall
furnish an executed copy of each sublease to Landlord within thirty (30) days
after the execution of such sublease.

Section 11.4    Subletting of the Land. Tenant shall have the right to sublet un
improved portions of the Land upon which no Improvements have been constructed
(any such sublease, a “Supplier Land Sublease”), to Suppliers for the purpose of
constructing building and other improvements on the portion of the Leased
Premises to be subleased, provided that the conditions set forth in Section 11.3
shall have been satisfied and Tenant shall have provided to Landlord a survey
showing the portion of the Land to be subleased. Tenant shall furnish an
executed copy of each sublease to Landlord within thirty (30) days after the
execution of such sublease. Any building or other Improvements constructed on
the Land pursuant to any such sublease shall be the property of Landlord.

 

16



--------------------------------------------------------------------------------

Section 11.5    No Release of Tenant. No sublease or assignment entered into by
Tenant in accordance with this Article XI shall release Tenant from its primary
liability for the performance of its duties and obligations hereunder, and
Tenant shall continue to be obligated for all obligations of “Tenant” in this
Lease, which obligations shall continue in full effect as obligations of a
principal and not of a guarantor or surety, as though no sublease or assignment
(or service, data or collocation agreement) had been made.

ARTICLE XII

LIENS AND ENCUMBRANCES

Section 12.1    Encumbering Title. Tenant shall not do any act which shall in
any way encumber the title of Landlord in and to the Leased Premises, nor shall
the interest or estate of Landlord in the Leased Premises in any way be subject
to any claim by way of lien or encumbrance, whether by operation of law or
virtue of any express or implied contract by Tenant. Any claim to, or lien upon,
the Leased Premises arising from any act or omission of Tenant shall accrue only
against the leasehold estate of Tenant and shall be subject and subordinate to
the paramount title and rights of Landlord in and to the Leased Premises.
Notwithstanding the foregoing, Landlord shall reasonably cooperate with Tenant
in obtaining any reasonable easements or other grants for utilities and other
services necessary or desirable in connection with Tenant’s operations at the
Leased Premises.

ARTICLE XIII

UTILITIES

Section 13.1    Utilities. Tenant shall contract directly with the providers of
all utilities and services furnished to the Leased Premises, including, without
limitation, electricity, fuel, power, gas, oil, HVAC, water, sanitary sewer
services, telephone, telecommunications, internet connectivity, garbage
collection and waste removal, janitorial and cleaning services, burglar
protection or security services, extermination and pest control and all other
utilities used in or on the Property during the Term, and shall pay, at its sole
cost and expense, all charges for any and all such utilities, and such
obligation on the part of Tenant shall survive the expiration or earlier
termination of this Lease until all such outstanding balances have been paid.
All such costs and expenses set forth in this Section 13.1 shall be paid by
Tenant to the person or entity to whom such payments are due as and when the
same shall become due and payable, prior to any interest, penalty or other
premium becoming due and payable. Tenant’s obligations under this Section 13.1
shall survive the expiration or earlier termination of this Lease.

Section 13.2    Service Contracts. Tenant shall have the right, in its sole
discretion, to enter into service contracts concerning the maintenance of the
Leased Premises provided that the term of any such contract shall not extend
(including any options granted under such service contract) beyond the Initial
Term or, if applicable, the Extension Term (unless such agreement is terminable
by Tenant without cause).

 

17



--------------------------------------------------------------------------------

Section 13.3    Interruption of Services. Tenant acknowledges that Landlord is
not providing any utilities or other services to Tenant and agrees that Landlord
shall not be liable to Tenant for any interruption or failure of any utilities
or services to the Leased Premises, or any portion thereof, nor shall such
constitute a constructive eviction or give rise to a right of rent offset or
abatement or termination right or effect the obligations of Tenant under this
Lease in any other way whatsoever

ARTICLE XIV

RIGHTS RESERVED TO LANDLORD

Section 14.1    Rights Reserved to Landlord. Landlord reserves the following
rights to be exercised at Landlord’s election:

    (a)        Upon forty-eight (48) hours’ prior notice to Tenant (except in
the event of emergency), to inspect the Leased Premises, subject to Tenant’s
right to have a representative accompany Landlord during any such inspection;
and

    (b)        Upon forty-eight (48) hours’ prior notice to Tenant to show the
Leased Premises to prospective purchasers, mortgagees, or other persons having a
legitimate interest in viewing the same, and, at any time within eighteen
(18) months prior to the expiration of the Lease term to persons wishing to rent
the Leased Premises, subject to Tenant’s right to have a representative
accompany Landlord during any such access and provided Tenant has determined not
to extend the Lease in accordance with Section 1.3 hereof or exercise its
Purchase Option pursuant to Article XXI hereof;

Landlord may enter upon the Leased Premises for said purposes and may exercise
any and all of the foregoing rights hereby reserved; provided that such entry is
made during normal business hours unless an emergency exists and that Landlord
does not unreasonably interfere with Tenant’s use and enjoyment of the Leased
Premises.

ARTICLE XV

QUIET ENJOYMENT

Section 15.1    Quiet Enjoyment. Provided no Event of Default has occurred and
is continuing, Tenant shall, subject to the terms and provisions of this Lease,
peaceably and quietly hold and enjoy the Leased Premises for the Term hereby
demised, only, however, against (i) interference therewith by the affirmative
acts of Landlord, its employees or agents, and (ii) interference therewith by
any person who may claim superior title to the Leased Premises by, through or
under Landlord, but not otherwise. Landlord shall under no circumstances be held
responsible for restriction or disruption of access to the Leased Premises from
public streets caused by construction work or other actions taken by or on
behalf of governmental authorities, and same shall not constitute a constructive
eviction of Tenant or give rise to any right or remedy of Tenant against
Landlord of any nature or kind.

This covenant of quiet enjoyment is in lieu of any covenant of quiet enjoyment
provided or implied by law, and Tenant expressly waives any such other covenant
of quiet enjoyment to the extent broader than the covenant contained in this
Section. Nothing herein deprives Tenant of its right under law to prevent
interference with its operations by third parties not under the control of
Landlord, including but such actions are at Tenant’s own cost and expense.

 

18



--------------------------------------------------------------------------------

ARTICLE XVI

SUBORDINATION OR SUPERIORITY

Section 16.1    Subordination. Landlord represents that there are no Mortgages
(as hereinafter defined) presently encumbering the Leased Premises. This Lease
and Tenant’s rights under this Lease are and shall always be subordinate to the
operation and effect of any mortgage, or deed of trust now or hereafter placed
upon the Facility, the Leased Premises or any part thereof by Landlord, or any
renewal, modification, consolidation, replacement, or extension of any such
mortgage or deed of trust (a “Mortgage”), provided that Landlord shall deliver
to Tenant a subordination and non-disturbance agreement using a commercially
reasonable form from the holder of such Mortgage (a “Holder”) that is reasonably
acceptable to Tenant.

Section 16.2    Lease May Be Superior. Notwithstanding Section 16.1, any Holder
of any Mortgage may at any time subordinate its Mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such Mortgage without regard to their respective dates of
execution and delivery and in that event such Holder shall have the same rights
with respect to this Lease as though it had been executed prior to the execution
and delivery of the Mortgage and had been assigned to such Holder.

Section 16.3    Attornment. If any Mortgage is foreclosed, or Landlord’s
interest under this Lease is conveyed or transferred in lieu of foreclosure,
then if this Lease is in full force and effect at such time, Tenant shall, at
the request of any person which, as a result of any of the foregoing, has
succeeded to the interest of Landlord in this Lease (any such person, and his or
its successors and assigns, being hereinafter called a “Successor”) attorn to
and recognize the Successor as Tenant’s Landlord under this Lease and shall
promptly execute and deliver any instrument that such Successor may reasonably
request to evidence the attornment.

Section 16.4    Right to Cure. Tenant shall, upon written request, give to the
Holder of any Mortgage on the Leased Premises copies of all notices by Tenant to
Landlord and a reasonable opportunity for such mortgagee to cure any default of
Landlord (not to exceed ninety (90) days in any event).

ARTICLE XVII

SURRENDER

Section 17.1    Surrender. Upon the expiration of the Term, or upon termination
of the Lease or of Tenant’s right to possession of the Leased Premises, Tenant
will at once surrender and deliver up the Leased Premises, together with all
Improvements and Alterations thereon, to Landlord, broom swept, in the same
condition and repair as existing at the Commencement Date, reasonable wear and
tear excepted and except as otherwise provided in Article VII and VIII. Tenant
shall deliver to Landlord all keys (electronic or otherwise) to all doors
therein. All Alterations made in or upon the Leased Premises (excluding any
Trade Fixtures) by Tenant shall become Landlord’s property and shall remain upon
the Leased Premises on any such termination without compensation, allowance or
credit to Tenant, and Tenant shall have no obligation to remove any such
Alterations.

 

19



--------------------------------------------------------------------------------

Section 17.2    Removal of Tenant’s Property. Upon the termination of this
Lease, Tenant shall remove all of Tenant’s Machinery and Equipment and personal
property incident to Tenant’s business (“Trade Fixtures”) on the Leased
Premises, provided, however, that Tenant shall repair any injury or damage to
the Leased Premises which may result from such removal, and shall restore the
Leased Premises to the same condition as prior to the installation thereof. If
Tenant does not remove Tenant’s Trade Fixtures from the Leased Premises prior to
the expiration or earlier termination of the Lease Term, Landlord may, at its
option, remove the same (and repair any damage occasioned thereby) and dispose
thereof or deliver the same to any other place of business of Tenant or
warehouse the same, and Tenant shall pay the reasonable out-of-pocket cost of
such removal, repair, delivery and warehousing to Landlord on demand, or
Landlord may treat such Trade Fixtures and Alterations as having been conveyed
to Landlord with this Lease as a Bill of Sale, without further payment or credit
by Landlord to Tenant.

Section 17.3    Holding Over. Tenant shall have no right to occupy the Leased
Premises or any portion thereof after the expiration of the Lease or after
termination of the Lease or of Tenant’s right to possession pursuant to
Section 22.3 hereof. In the event Tenant or any party claiming by, through or
under Tenant holds over, Tenant shall pay, as liquidated damages, monthly rent
at a rate equal to one hundred fifty percent (150%) of the Base Rent payable by
Tenant hereunder immediately prior to the expiration or other termination of the
Lease or of Tenant’s right to possession.

ARTICLE XVIII

INDEMNITY AND TENANTS ACTS

Section 18.1    Indemnity.

    (a)        Tenant hereby agrees to indemnify, defend and hold harmless
Landlord and the Landlord Group , from and against any and all losses, damages,
judgments, liabilities, penalties, fines, debts, actions, suits, proceedings,
causes of action, costs, fees and expenses, including, without limitation, costs
of court, defense costs and reasonable attorneys’ fees (“Claims and Losses”)
suffered or incurred by Landlord or any member of the Landlord Group, or
asserted or claimed against Landlord or any member of the Landlord Group arising
in, upon or connection with the Leased Premises. Notwithstanding the foregoing,
however, that it is agreed that this indemnity shall not apply to Claims or
Losses arising from the negligence or willful misconduct of Landlord or any
member of the Landlord Group. Notwithstanding anything to the contrary or
apparent contrary elsewhere herein, Tenant’s indemnity in this Section shall, as
to events or occurrences prior to the later of termination of this Lease or
Tenant’s vacating of the Leased Premises, survive expiration or termination of
this Lease for any reason.

    (b)        Certain Other Claims and Losses. Tenant hereby further agrees to
indemnify, defend and hold harmless the Landlord and the Landlord Group from and
against any and all Claims and Losses suffered or incurred by Landlord or any
member of the Landlord Group, or asserted or claimed against Landlord or any
member of the Landlord Group, to the extent arising in whole or in part from the
negligence or willful misconduct, or breach of this Lease, by Tenant, its
agents, employees, servants, contractors, suppliers, or sub-occupants (whether
or not such occupancy may be in violation of this Lease).

 

20



--------------------------------------------------------------------------------

Section 18.2    Tenant Acts. Landlord and its agents shall not be liable to
Tenant or to Tenant’s employees, patrons, visitors, invitees, or any other
persons for any injury to any such persons or for any damage to personal
property caused by any act, omission, or neglect of Tenant or Tenant’s agents or
of any other tenant of the Leased Premises (whether in violation of this Lease
or otherwise).

Section 18.3    Landlord’s Indemnity. Landlord hereby agrees, to the fullest
extent permitted by Alabama law, to indemnify, defend and hold harmless the
Tenant Group (as defined in Section 19.1), from and against any and all losses,
damages, judgments, liabilities, penalties, fines, debts, actions, suits,
proceedings, causes of action, costs, fees and expenses, including, without
limitation, costs of court, defense costs and reasonable attorneys’ fees
(“Claims and Losses”) suffered or incurred by Tenant or any member of the Tenant
Group, or asserted or claimed against Tenant or any member of the Tenant Group,
to the extent arising in whole or in part from the negligence or willful
misconduct, or breach of this Lease, by Landlord, its agents, employees,
servants, contractors, suppliers, or sub-occupants or any member of the Landlord
Group. Notwithstanding the foregoing, however, that it is agreed that this
indemnity shall not apply to Claims or Losses arising from the negligence or
willful misconduct of Tenant or any member of the Tenant Group. Notwithstanding
anything to the contrary or apparent contrary elsewhere herein, the indemnity in
this Section shall, as to events or occurrences prior to the later of
termination of this Lease or Tenant’s vacating of the Leased Premises, survive
expiration or termination of this Lease for any reason.

Section 18.4    Survival. The provisions of Article XVIII shall survive the
expiration or earlier termination of this Lease.

ARTICLE XIX

ENVIRONMENTAL CONDITIONS

Section 19.1    Defined Terms.

    (a)        “Hazardous Material” shall include but shall not be limited to
any substance, material, or waste that is regulated by any Federal, state, or
local governmental authority because of toxic, flammable, explosive, corrosive,
reactive, radioactive or other properties that may be hazardous to human health
or the environment, including without limitation asbestos and asbestos
containing materials, radon, petroleum and petroleum products, urea formaldehyde
foam insulation, methane, lead based paint, polychlorinated biphenyl compounds,
hydrocarbons or like substances and their additives or constituents, pesticides,
agricultural chemicals, and any other special, toxic, or hazardous substances,
materials, or wastes of any kind, including without limitation those now or
hereafter defined, determined, or identified as “hazardous substances,”
“hazardous materials,” “toxic substances,” or “hazardous wastes” in any
Environmental Law.

 

21



--------------------------------------------------------------------------------

    (b)        “Environmental Law” shall mean any federal, state, or local law,
statute, ordinance, code, rule, regulation, policy, common law, license,
authorization, decision, order, or injunction applicable to the Leased Premises
which pertains to health, safety, any Hazardous Material, or the environment
(including, but not limited to, ground, air, water, or noise pollution or
contamination, and underground or aboveground tanks) together with all rules,
regulations, orders, and decrees now or hereafter promulgated under any of the
foregoing, as any of the foregoing now exist or may be changed or amended or
come into effect in the future.

    (c)        “Environmental Claim” shall mean and include any demand, notice
of violation, inquiry, cause of action, proceeding, or suit for damages
(including reasonable attorneys’, consultants’, and experts’ fees, costs or
expenses), losses, injuries to person or property, damages to natural resources,
fines, penalties, interest, cost recovery, compensation, or contribution
resulting from or in any way arising in connection with any Hazardous Material
in violation of any Environmental Law.

    (d)        “Environmental Condition” shall mean (i) the presence on the
Leased Premises of one or more underground storage tanks or (ii) the existence
of any Hazardous Material on the Leased Premises, in violation of or requiring
cleanup under any Environmental Law in concentrations or at levels exceeding
applicable federal, state, or local standards for soil, groundwater, or waste,
either of which subjects a party to liability for any Environmental Claim.

    (e)        “Environmental Remediation” shall mean any investigation,
cleanup, removal, containment, remediation, or other action relating to an
Environmental Condition (i) required pursuant to any Environmental Law, or
(ii) necessary to prevent a party from incurring, or relieve a party from, loss
of any kind as a result of an Environmental Claim.

    (f)        “Landlord Group” Landlord and any or all of Landlord’s
shareholders, members, partners, officers, directors, agents, employees,
representatives, contractors, workmen, mechanics, suppliers, customers, guests,
licensees, invitees, assignees and all of their respective successors and
assigns or any party claiming by, through or under any of them.

    (g)        “Remediating Party” shall mean the party which has elected (or is
deemed to have elected) to perform any Environmental Remediation.

    (h)        “Tenant Group” Tenant and any or all of Tenant’s shareholders,
members, partners, officers, directors, agents, employees, representatives,
contractors, workmen, mechanics, suppliers, customers, guests, licensees,
invitees, subtenants, assignees and all of their respective successors and
assigns or any party claiming by, through or under any of them.

Section 19.2    Tenant’s Covenants with Respect to Environmental Matters. During
the Term, Tenant, at its sole cost and expense, shall:

    (a)        comply with all Environmental Laws relating to the use and
operation of the Leased Premises;

    (b)        not install or operate any above or below ground tank, sump, pit,
pond, lagoon, or other storage or treatment vessel or device to be used in
connection with Hazardous Materials on the Leased Premises without prior written
notice to Landlord and except as used in the course of Tenant’s business and in
compliance with all applicable Environmental Laws, including obtaining such
permits as may be required by such Environmental Laws;

 

22



--------------------------------------------------------------------------------

    (c)        not handle, use, generate, treat, dispose of, or permit the use,
handling, generation, treatment, storage, or disposal of any Hazardous Material
in, on, under, around, or above the Leased Premises at any time during the Term,
except as used in the course of Tenant’s business and in compliance with all
applicable Environmental Laws, including obtaining such permits as may be
required by such Environmental Laws (and notice of Landlord with respect to any
permit so applied for);

    (d)        not use any above ground tank (including barrels and drums), of
any size within or without the Leased Premises, except (i) in compliance with
all Environmental Laws, and (ii) if, reasonably required by Landlord, secondary
containment is provided; and

    (e)        upon the discovery of an Environmental Condition at, on, under or
emanating from the Leased Premises:

1.        promptly, but not later than five (5) business days after the
discovery of the Environmental Condition, notify Landlord of the Environmental
Condition;

2.        if the Environmental Condition exists and (i) is not the
responsibility of Landlord pursuant to Section 19.7 and (ii) was not existing as
of the Commencement Date, Tenant shall promptly perform any required
Environmental Remediation with respect to such Environmental Condition pursuant
to the terms of this subparagraph (e) and prior to commencement of any
Environmental Remediation, submit a proposed scope of work for the Environmental
Remediation, together with a timetable and a cost estimate, to Landlord for
review and approval, which approval shall not be unreasonably withheld,
conditioned or delayed;

3.        after obtaining Landlord’s approval diligently perform the approved
Environmental Remediation, using an environmental consulting firm reasonably
acceptable to Landlord;

4.        submit to Landlord in a timely manner for Landlord’s reasonable review
and comment the documentation and information required by Sections 19.6 and 19.7
of this Lease relating to each phase of the Environmental Remediation, and pay
all reasonable costs of Landlord described in Section 19,7(c);

5.        comply with applicable release reporting requirements under
Environmental Law and provide Landlord with any information reasonably necessary
for Landlord to comply with Environmental Law; and

6.        to the extent applicable, obtain a so called “no further remediation
letter” or other acknowledgment from the federal, state, or local governmental
agency with jurisdiction over the Environmental Condition that the Leased
Premises have been fully remediated.

Section 19.3    Rights of Inspection. ln addition to Landlord’s other rights of
entry, access and inspection contained in this Lease, Landlord and its agents
and representatives shall have, upon reasonable prior notice given to Tenant and
at reasonable hours (provided Tenant

 

23



--------------------------------------------------------------------------------

shall have the right to have a representative present at all times during such
entry) , a right of entry and access to the Leased Premises for the purposes of
(i) inspecting the documentation relating to Hazardous Materials or
environmental matters maintained by Tenant or any occupant of the Leased
Premises; (ii) ascertaining the nature of the activities being conducted on the
Leased Premises and investigating whether Tenant is in compliance with its
obligations under Article XIX of this Lease; (iii) determining the type, kind,
and quantity of all products, materials, and substances brought onto the Leased
Premises, or made or produced thereon, and (iv) performing such environmental
investigations and assessments as Landlord may reasonably desire to perform. The
investigation and assessments may also include reasonable subsurface or other
invasive investigation of the Leased Premises, including, but not limited to,
soil borings and sampling of site soil and ground or surface water for
laboratory analysis, as may be reasonably recommended by the Landlord’s
consultant as part of its inspection of the Leased Premises or based upon such
other reasonable evidence of Environmental Conditions warranting such subsurface
or other invasive investigation. Tenant will cooperate with Landlord and
Landlord’s consultants and will supply, promptly upon request, any information
reasonably requested to facilitate the completion of the environmental
assessments and investigations. Landlord and its agents and representatives
shall have the right to take samples in quantities sufficient for analysis of
all products, materials, and substances present on the Leased Premises and shall
also have the right to conduct other tests and studies as may be reasonably
determined by Landlord to be appropriate in order to investigate whether Tenant
is in compliance with its obligations under Article XIX. Any inspections and
tests conducted in furtherance of this Section 19.3 shall (i) be at Landlord’s
expense and (ii) use commercially reasonable efforts as to minimize interference
with Tenant’s use or occupancy of the Leased Premises. Landlord agrees to
promptly repair any material damage to the Leased Premises caused by Landlord’s
exercise of its rights in this Section 19.3. ln any case, Landlord shall
promptly advise Tenant of the existence of any identified Environmental
Conditions and provide such information regarding any Environmental Conditions
as to allow Tenant to ensure the health and safety of its employees and others
present at the Leased Premises.

Section 19.4    Copies of Notices. During the Term, Landlord and Tenant shall
promptly provide each other with copies of all summons, citations, directives,
information inquiries or requests, notices of potential responsibility, notices
of violation or deficiency, orders or decrees, Environmental Claims, complaints,
investigations, judgments, letters, notices of environmental liens or response
actions in progress, and other communications, written or oral, actual or
threatened, received by such Tenant, Landlord or any occupant of the Leased
Premises, from any federal, state, or local agency or authority, or any other
entity or individual (including both governmental and non governmental entities
and individuals), concerning (a) any actual or alleged release of any Hazardous
Material on, to, or from the Leased Premises; (b) any actual or alleged
violation of or responsibility under Environmental Laws with respect to the
Leased Premises; or (c) any actual or alleged liability under any theory of
common law tort or toxic tort, including without limitation, negligence,
trespass, nuisance, strict liability, or ultrahazardous activity with respect to
the Leased Premises.

Section 19.5    Tests and Reports. Upon written request by Landlord, Tenant
shall provide Landlord, at Tenant’s expense, with (i) copies of all
environmental reports and tests prepared or obtained by or for Tenant or any
occupant of the Leased Premises; (ii) copies of transportation and disposal
contracts (and related manifests, schedules, reports, and other

 

24



--------------------------------------------------------------------------------

information) entered into or obtained by Tenant with respect to any Hazardous
Material at the Leased Premises ; (iii) copies of any permits issued to Tenant
under Environmental Laws with respect to the Leased Premises; (iv) prior to
filing, copies of any and all reports, notifications, and other filings to be
made by Tenant or any occupant of the Leased Premises to any Federal, state, or
local environmental authorities or agencies, and after filing, copies of such
filings with respect to the Leased Premises; and (v) any other relevant
documents and information with respect to environmental matters relating to the
Leased Premises. Tenant shall be obligated to provide such documentation only to
the extent that the documentation is within Tenant’s possession or control.

Section 19.6    Indemnification. Tenant shall reimburse, defend with counsel
reasonably chosen by Landlord, indemnify, and hold Landlord and the Landlord
Group free and harmless from and against any and all Environmental Claims,
response costs, losses, liabilities, damages, costs, and expenses, including
without limitation loss of rental income, loss due to business interruption, and
reasonable attorneys’ and consultants’ fees, costs and expenses arising out of
or in any way connected with any or all of the following:

    (a)        any Hazardous Material which is or was actually generated,
stored, treated, released, disposed of, or otherwise located on or at the Leased
Premises as a result of the act or omission of Tenant or any member of the
Tenant Group (regardless of the location at which such Hazardous Material is now
or may in the future be located or disposed of), including, but not limited to
any and all (i) liabilities under any common law theory of tort, nuisance,
strict liability, ultrahazardous activity, negligence, or otherwise based upon,
resulting from or in connection with any Hazardous Material; (ii) obligations to
take response, cleanup, or corrective action pursuant to any Environmental Laws;
and (iii) the costs and expenses of investigation or remediation in connection
with the decontamination, removal, transportation, incineration, or disposal of
any of the foregoing in accordance with Environmental Law;

    (b)        any actual or alleged illness, disability, injury, or death of
any person, in any manner arising out of or allegedly arising out of exposure to
any Hazardous Material or other substances or conditions present at the Leased
Premises as a result of the act or omission of Tenant or any member of the
Tenant Group (including, but not limited to, ownership, operation, and disposal
of any equipment which generates, creates, or uses electromagnetic files, x
rays, other forms of radiation and radioactive materials), regardless of when
any such illness, disability, injury, or death shall have occurred or been
incurred or manifested itself;

    (c)        any failure by Tenant to comply with any obligation under this
Article XIX relating to an Environmental Condition for which Tenant is
Remediating Party;

    (d)        the imposition of any lien for damages caused by, or the recovery
of any costs for, the remediation or cleanup of any Hazardous Material as a
result of the act or omission of Tenant or any member of the Tenant Group; and

    (e)        costs of removal of any and all Hazardous Materials from all or
any portion of the Leased Premises, which Hazardous Materials came to be present
at the Leased Premises, either as a result of the act or omission of Tenant or
any member of the Tenant Group, or which otherwise came to be present at the
Leased Premises during the term of this Lease (unless a result of any act of
Landlord or the Landlord Group during the term of this Lease);

 

25



--------------------------------------------------------------------------------

To the extent that any claim, event or circumstances set forth in clauses (a),
(b), (d) and (e) above was caused (i) by an act of the Landlord or any member of
the Landlord Group or (11) by the presence or existence of Hazardous Materials
on the Leased Premises as of the Commencement Date (other than the presence or
existence of Hazardous Materials on the Leased Premises which are part of the
Machinery and Equipment or building systems and which are, as of the
Commencement Date, in compliance with Environmental Law), such clauses (a), (b),
(d) and (e) shall not be applicable.

Section 19.7    Landlord’s Obligation. In the event of an Environmental
Condition resulting from the violation of any Environmental Law with respect to
the Leased Premises by Landlord or any member of the Landlord Group, its tenants
(other than Tenant), subtenants, concessionaires, licensees, agents, employees
or invitees or any other Environmental Condition caused by such parties,
Landlord shall, at its sole cost and expense, diligently perform the
Environmental Remediation, provided that such Environmental Remediation shall
(i) be reasonably approved by Tenant, (ii) conducted in a safe and workman like
manner and (iii) be taken as to reasonably minimize interference with Tenant’s
use or occupancy of the Leased Premises.

Section 19.8    Survival. The provisions of Article XIX shall survive the
expiration or earlier termination of this Lease.

ARTICLE XX

FORCE MAJEURE

Section 20.1    Force Majeure. Neither Landlord nor Tenant shall be deemed in
default with respect to any of the terms, covenants and conditions of this Lease
on Landlord’s or Tenant’s part to be performed, other than the failure to make
any payment of money due hereunder and within the reasonable control of the
paying party, if such party’s failure to timely perform same is due in whole or
in part to any civil disorder, failure of power, restrictive governmental laws
and regulations, riots, acts of terrorism, insurrections, war, shortages,
accidents, casualties, acts of God, acts caused directly by the other party
hereto or such party’s agents, employees and invitees, or any other cause beyond
the reasonable control of Landlord or Tenant, as applicable (each, a “Force
Majeure Event”).

ARTICLE XXI

PURCHASE OPTION

In consideration of and as an inducement to Tenant to enter into this Lease,
Landlord hereby grants to Tenant the option to purchase the Leased Premises (the
“Purchase Option”) on and subject to the following terms and conditions:

Section 21.1    Term. During the Initial Term and the Extension Term, Tenant
shall have the right to exercise the Purchase Option pursuant to the terms and
conditions of this Article XXI.

 

26



--------------------------------------------------------------------------------

Section 21.2    Purchase Price of the Lease Premises. If the Purchase Option is
exercised by Tenant, the full purchase price of the Leased Premises shall be
***, unless Landlord and Tenant agree to a different purchase price. The
purchase price shall be paid in one lump sum at the Closing (as hereinafter
defined).

Section 21.3    Exercise of Purchase Option. Provided there is not an Event of
Default by Tenant at the time of such exercise, Tenant may exercise the Purchase
Option by giving Landlord written notice thereof at least eighteen (18) months
prior to the expiration of the Initial Term.

Section 21.4    Closing and Possession. The closing of the conveyance of the
Leased Premises to Tenant (the “Closing”) shall occur at such place as the
Parties may mutually determine, on a date designated by Tenant on or prior to
the last day of the Initial Term. In the event the Closing occurs other than on
the last day of the Initial Term, Landlord shall be entitled to payment at
Closing of ***. As of the Closing, this Lease shall terminate and be of no
further force and effect.

Section 21.5    Condition of Title. Landlord shall convey title to the Leased
Premises by warranty deed, free and clear of all liens, encumbrances, mortgages,
easements, conditions, reservations and restrictions except: (a) those
easements, conditions, reservations and restrictions existing on the effective
date of this Lease and set forth on Exhibit “B” attached hereto; (b) those
easements, conditions, reservations and restrictions imposed upon the Leased
Premises with Tenant’s consent during the term of this Lease; (c) liens for
Impositions not yet due and payable; (d) those exceptions to title which have
been agreed to in writing by Tenant and (e) any title exceptions arising by
reason of acts of the Tenant, including any subleases entered into by Tenant.
Landlord shall furnish Tenant a policy of title insurance written by a title
insurer reasonably acceptable to Tenant insuring the title to the Leased
Premises, including all easements, free and clear of all defects except those
specifically mentioned herein and the cost thereof shall be split evenly between
Landlord and Tenant.

Section 21.6    Assignment of Purchase Option. Any assignment of this Lease
permitted hereunder or consented to by Landlord shall constitute an assignment
of the Purchase Option. Tenant may not retain this Purchase Option in the event
it assigns this Lease, but such assignee shall be entitled to exercise the
Purchase Option.

Section 21.7    Further Purchase Option. If Tenant shall elect to extend this
Lease pursuant to Section 1.3 hereof, Tenant shall have an option to purchase
the Leased Premises on the terms and conditions of Sections 21.2, 21.3, 21.4 and
21.5 hereof, provided that all references therein to the “Initial Term” shall be
deemed to refer to the “Extension Term.”

Section 21.8    Memorandum of Purchase Option. Upon the request of Tenant,
Landlord shall execute and deliver a memorandum of purchase option, in a form
reasonably acceptable to Landlord and Tenant, evidencing the Purchase Option. At
Tenant’s election and at Tenant’s sole cost and expense, such memorandum shall
be recorded in the records of the county in which the Leased Premises are
located.

 

27



--------------------------------------------------------------------------------

ARTICLE XXII

DEFAULTS AND REMEDIES

Section 22.1    Defaults. Tenant agrees that any one or more of the following
events shall be considered events of default (an “Event of Default”):

    (a)        Tenant shall be adjudged an involuntary bankrupt, or a decree or
order approving, as properly filed, a petition or answer filed against Tenant
asking reorganization of Tenant under the Federal bankruptcy laws as now or
hereafter amended, or under the laws of any state, shall be entered, and any
such decree or judgment or order shall not have been vacated or set aside within
ninety (90) days from the date of the entry or granting thereof; or

    (b)        Tenant shall file or admit the jurisdiction of the court and the
material allegations contained in any petition in bankruptcy or any petition
pursuant or purporting to be pursuant to the Federal bankruptcy laws as now or
hereafter amended, or Tenant shall institute any proceeding or shall give its
consent to the institution of any proceedings for any relief of Tenant under any
bankruptcy or insolvency laws or any laws relating to the relief of debtors,
readjustment of indebtedness, reorganization, arrangements, composition or
extension; or

    (c)        Tenant shall make any assignment for the benefit of creditors or
shall apply for or consent to the appointment of a receiver for Tenant or any of
the property of Tenant; or

    (d)        The Leased Premises are levied upon by any revenue officer or
similar officer and such levy is not released within thirty (30) days; or

    (e)        A decree or order appointing a receiver of the property of Tenant
shall be made and such decree or order shall not have been vacated or set aside
within ninety (90) days from the date of entry or granting thereof; or

    (f)        Tenant shall abandon the Leased Premises without complying with
its payment of Rent and repair obligations hereunder; or

    (g)        Tenant shall default in any payment of Rent or in any other
payment required to be made by Tenant hereunder or shall fait to maintain any
insurance required of Tenant pursuant to Article VI hereunder and any such
default shall continue for five (5) business days after notice thereof in
writing to Tenant; or

    (h)        Tenant shall default in any payment required to be made by Tenant
pursuant to the Machinery and Equipment Agreement, and any such default shall
continue for five (5) business days after notice thereof in writing to Tenant;
or

    (i)        Subject to the terms of Section 22.2 below, Tenant shall default
in keeping, observing or performing any of the other material covenants or
material agreements herein contained to be kept, observed and performed by
Tenant, and such default shall continue for thirty (30) days after notice
thereof in writing to Tenant.

 

28



--------------------------------------------------------------------------------

Section 22.2    Tenant’s Opportunity to Cure. If Tenant defaults under
Section 22.1(h), and such default cannot with due diligence be cured within a
period of thirty (30) days, and if notice thereof in writing shall have been
given to Tenant, and if Tenant, prior to the expiration of thirty (30) days from
and after the giving of such notice, commences to eliminate the cause of such
default and proceeds diligently and with reasonable dispatch to take all steps
and do all work required to cure such default and does so cure such default,
then an Event of Default shall not be deemed to have occurred; provided,
however, that Tenant’s right to cure hereunder shall not extend beyond the
expiration of the Lease term, and provided further that the curing of any
default in such manner shall not be construed to limit or restrict Landlord’s
remedies for any other default which becomes an Event of Default.

Section 22.3    Remedies. Upon the occurrence of any one or more Events of
Default, Landlord may at its election terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease. Upon termination of the
Lease, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Leased Premises immediately, and deliver possession thereof to Landlord, and
hereby grants to Landlord the full and free right, without demand or notice of
any kind to Tenant (except as hereinabove expressly provided for), to enter into
and upon the Leased Premises in such event with process of law and to repossess
the Leased Premises as Landlord’s former estate and to expel or remove Tenant
and any others who may be occupying or within the Leased Premises without being
deemed in any manner guilty of trespass, eviction, or forcible entry or
detainer, without incurring any liability for any damage resulting therefrom and
without relinquishing Landlord’s rights to Rent or any other right given to
Landlord hereunder or by operation of law. Upon termination of the Lease,
Landlord shall be entitled to recover as damages all Rent and other sums due and
payable by Tenant on the date of termination, plus an amount equal to the value
of the Rent and other sums provided herein to be paid by Tenant for the residue
of the stated term hereof, less the fair rental value of the Leased Premises for
the residue of the stated term (taking into account the time and expenses
reasonably necessary to obtain a replacement tenant or tenants, including
expenses hereinafter described relating to recovery of the Leased Premises,
preparation for reletting and for reletting itself). If Landlord elects to
terminate Tenant’s right to possession only without terminating the Lease,
Landlord may, at Landlord’s option, enter into the Leased Premises, remove
Tenant’s signs and other evidences of tenancy, and take and hold possession
thereof as hereinafter provided, without such entry and possession terminating
the Lease or releasing Tenant, in whole or in part, from Tenant’s obligations to
pay the Rent and other sums provided herein to be paid by Tenant for the full
term or from any other of its obligations under this Lease. Landlord may relet
all or any part of the Leased Premises for such Rent and upon such terms as
shall be satisfactory to Landlord (including the right to relet the Leased
Premises as a part of a larger area, and the right to change the character or
use made of the Leased Premises). For the purpose of such reletting, Landlord
may decorate or make any repairs, changes, alterations or additions in or to the
Leased Premises that may be reasonably necessary. If Landlord does not relet the
Leased Premises, Tenant shall pay to Landlord on demand damages equal to the
amount of the Rent, and other sums provided herein to be paid by Tenant for the
remainder of the Lease term. If the Leased Premises are relet and a sufficient
sum shall not be realized from such reletting after paying all of the expenses
of such decorations, repairs, changes, alterations, additions, the expenses of
such reletting and the collection of the Rent accruing therefrom (including, but
not by way of limitation, attorneys’ fees and brokers’ commissions), to satisfy
the Rent and other sums herein provided to be paid for the

 

29



--------------------------------------------------------------------------------

remainder of the Lease term, Tenant shall pay to Landlord on demand any
deficiency and Tenant agrees that Landlord may file suit to recover any Rent or
other sums falling due under the terms of this Section from time to time.
Landlord shall, to the extent required by Alabama law, exercise reasonable
efforts to mitigate its costs incurred and damages in connection with any Tenant
Event of Default.

Section 22.4    Liquidated Damages. It is stipulated and agreed that in the
event of the termination of this Lease pursuant to Section 22.3 hereof, Landlord
shall forthwith, at its election, notwithstanding any other provisions of this
Lease to the contrary, be entitled to recover from Tenant as and for liquidated
damages an amount equal to the difference between the Rent reserved hereunder
for the unexpired portion of the Term demised and the fair and reasonable value
of the Leased Premises for the same period. In the computation of such damages
the difference between any installment of Rent becoming due hereunder after the
date of termination and the fair and reasonable rental value of the Leased
Premises for the period for which such installment was payable shall be
discounted to the date of termination at the rate of four (4%) per annum. If the
Leased Premises or any part thereof be re-let by Landlord for the unexpired term
of this Lease, or any part thereof, before presentation of proof of such
liquidated damages to any court, commission or tribunal, the amount of rent
reserved upon such reletting shall be deemed to be the fair and reasonable
rental value for the part or the whole of the Leased Premises so re-let during
the term of the re-letting.

Section 22.5    Landlord’s Right to Cure. Landlord may, but shall not be
obligated to, cure any default that Tenant has not cured after the expiration of
all applicable notice and cure periods (specifically including, but not by way
of limitation, Tenant’s failure to obtain insurance, make repairs, or satisfy
lien claims); and whenever Landlord so elects, all reasonable out-of-pocket
costs and expenses paid by Landlord in curing such default, including without
limitation reasonable attorneys’ fees, shall be so much Additional Rent due on
the next rent date after such payment.

Section 22.6    Remedies Cumulative. Except for the liquidated damages in
Section 22.4, no remedy herein or otherwise conferred upon or reserved to
Landlord shall be considered to exclude or suspend any other remedy but the same
shall be cumulative and shall be in addition to every other remedy given
hereunder, or now or hereafter existing at law or in equity or by statute, and
every power and remedy given by this Lease to Landlord may be exercised from
time to time and so often as occasion may arise or as may be deemed expedient

Section 22.7    No Waiver. No delay or omission of Landlord to exercise any
right or power arising from any default shall impair any such right or power or
be construed to be a waiver of any such default or any acquiescence therein. No
waiver of any breach of any of the covenants of this Lease shall be construed,
taken or held to be a waiver of any other breach, or as a waiver, acquiescence
in or consent to any further or succeeding breach of the same covenant. The
acceptance by Landlord of any payment of Rent after the termination by Landlord
of this Lease or of Tenant’s right to possession hereunder shall not, in the
absence of agreement in writing to the contrary by Landlord, be deemed to
restore this Lease or Tenant’s right to possession hereunder, as the case may
be, but shall be construed as a payment on account, and not in satisfaction of
damages due from Tenant to Landlord.

 

30



--------------------------------------------------------------------------------

ARTICLE XXIII

MACHINERY AND EQUIPMENT

Section 23.1    Equipment Operation. Tenant shall be responsible and liable for
the safe and proper operation of any and all equipment within or comprising a
part of the Leased Premises, and shall be responsible for any training necessary
for said safe and proper operation of equipment which shall include, but not be
limited to, any conveyance devices such as top running electric cranes, hoists,
jib cranes, forklifts, or heaters (if any). Any liabilities resulting from the
operation of said equipment shall be the sole responsibility of Tenant, except
to the extent that any such liability was caused by the an act or omission to
act by Landlord.

ARTICLE XXIV

WAIVER OF SECURITY INTEREST;

RIGHT TO DEAL WITH PROPERTY OF TENANT

Section 24.1    Waiver of Security Interest; Tenant’s Personalty. Landlord
expressly waives any statutory landlord lien rights and agrees that this Lease
shall not create any contractual lien of Landlord with respect to Tenant’s
removable trade fixtures, furnishings or other personal property of Tenant
located at the Leased Premises. No exertion of control by Landlord or its agents
or contractors over Tenant’s inventory, equipment or other personal property
located in the Leased Premises, whether or not owned by Tenant (“Tenant’s
Personalty”), by reason of Landlord’s exercise of its rights to repossess the
Leased Premises shall ever be deemed a conversion of Tenant’s Personalty as long
as Landlord substantially complies with the requirements of this Section 24.1.
If Landlord repossesses the Leased Premises pursuant to the authority herein
granted, with or without terminating the Lease, then, unless Tenant makes
arrangements to remove and does move Tenant’s Personalty out of and off of the
Leased Premises within thirty (30) days after Landlord’s repossession of the
Leased Premises and the giving of written notice of such repossession pursuant
to the notice provisions of this Lease, Landlord shall have the right (i) to
remove and store, at Tenant’s expense, all of Tenant’s Personalty found at the
Leased Premises, including that which is owned by or leased to Tenant (without
obligation to investigate third party claims thereon), and (ii) to dispose of
such un-reclaimed Tenant Personalty left in the Leased Premises, the same being
deemed at Landlord’s election to have been sold to Landlord by this Lease as if
it were a bill of sale (Tenant hereby granting, selling and conveying such
property to Landlord with general warranty of title upon Landlord making an
entry in its records of its election under this clause (ii)), without obligation
to account to Tenant for any proceeds thereof or the method of sale or other
disposal thereof or any obligation to obtain any value therefor. Landlord also
shall have the right (but no obligation) to relinquish possession of all or any
portion of such Tenant Personalty to any person (“Claimant”) who presents to
Landlord a copy of any instrument represented by Claimant to have been executed
by Tenant (or any predecessor of Tenant) granting Claimant the right under
various circumstances to take possession of such Tenant Personalty, without the
necessity on the part of Landlord to inquire into the authenticity or legality
of said instrument. The rights of Landlord herein stated shall be in addition to
any and all other rights that Landlord has or may hereafter have at law or in
equity (and not waived pursuant to the first sentence of this Section 24.1); and
Tenant stipulates and agrees that the rights herein granted Landlord are
commercially reasonable. Tenant further agrees to indemnify, defend and hold
harmless Landlord (which obligations of Tenant shall survive termination of this
Lease) from and against any and all claims by any third party owner or
lienholder on property of Tenant that is disposed of by Landlord pursuant to
this Section.

 

31



--------------------------------------------------------------------------------

ARTICLE XXV

MISCELLANEOUS

Section 25.1    Estoppel Certificates. Tenant and Landlord shall each at any
time and from time to time upon not less than ten (10) business days prior
written request from the other party, execute, acknowledge and deliver to the
requesting party, in a form reasonably satisfactory to the requesting party, a
written statement certifying (if true) that Tenant has accepted the Leased
Premises, that this Lease is unmodified and in full force and effect (or, if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), that, to the party’s knowledge, neither
Landlord or Tenant is not in default hereunder, the date to which Rent has been
paid in advance, if any, and such other accurate certifications as may
reasonably be required by Landlord or Tenant.

Section 25.2    Amendments Must Be in Writing. None of the covenants, terms or
conditions of this Lease shall be altered, waived, modified, changed or
abandoned except by a written instrument, duly executed and delivered by a duly
authorized officer or a duly authorized agent of each of the parties hereto.

Section 25.3    Notices. All notices, demands, requests, consents, approvals and
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing sent by registered or
certified mail, postage prepaid, return receipt requested or delivered by
reputable overnight courier addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 25.3. Any
such Notice shall be deemed to have been received (a) when received or refused
if such Notice is mailed by certified or registered United States mail, postage
prepaid, return receipt requested, or (b) the next business day if sent by an
overnight commercial courier, in each case addressed to the parties with
confirmed receipt of delivery; as follows:

 

   If to Landlord:      

The Retirement Systems of Alabama

201 South Union Street

Montgomery, Alabama 36130

Attention: Hunter Harrell

   With a copy to:      

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Attention: George Marchese

   If to Tenant:      

Navistar, Inc.

2701 Navistar Road

Lisle, IL 60532

Attention: General Counsel

 

32



--------------------------------------------------------------------------------

   With a copy to:      

Jones Day

77 West Wacker Drive

Chicago, Illinois 60601

Attention: Brian L. Sedlak, Esq.

Section 25.4    Short Form Lease. This Lease shall not be recorded, but the
parties agree, at the request of either of them, to execute a Short Form Lease
for recording, containing the names of the parties, the legal description and
the term of the Lease.

Section 25.5    Time of Essence. Time is of the essence of this Lease, and all
provisions herein relating thereto shall be strictly construed.

Section 25.6    Relationship of Parties. Nothing contained herein shall be
deemed or construed by the parties hereto, or by any third party, as creating
the relationship of principal and agent or of partnership, or of joint venture,
by the parties hereto, it being understood and agreed that no provision
contained in this Lease nor any acts of the parties hereto shall be deemed to
create any relationship other than the relationship of landlord and tenant.

Section 25.7    Captions. The captions of this Lease are for convenience only
and are not to be construed as part of this Lease and shall not be construed as
defining or limiting in any way the scope and intent of the provisions hereof.

Section 25.8    Severability. If any term or provision of this Lease shall to
any extent be held invalid or unenforceable, the remaining terms and provisions
of this Lease shall not be affected thereby, but each term and provision of this
Lease shall be valid and be enforced to the fullest extent permitted by law.

Section 25.9    Applicable Law/Jurisdiction. This Lease shall be construed and
enforced in accordance with the laws of the State of New York without regard to
conflict of law provisions except as to matters relating to the creation of the
leasehold estate hereunder and the exercise of rights and remedies with respect
thereto, which shall be governed by and construed in accordance with the laws of
the state of Alabama. Any legal suit, action or proceeding arising out of or
based upon this agreement, the other transaction documents or the transactions
contemplated hereby or thereby may be instituted in the Federal Courts of the
United States of America or the courts of the State of New York in each case
located in the city of New York, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.
service of process, summons, notice or other document by mail to such party’s
address set forth herein shall be effective service of process for any suit,
action or other proceeding brought in any such court. the parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or any proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

Section 25.10    Covenants Binding on Successors. All of the covenants,
agreements, conditions and undertakings contained in this Lease shall extend and
inure to and be binding upon the successors and assigns of the respective
parties hereto, the same as if they were in every case specifically named, and
wherever in this Lease reference is made to either of the parties

 

33



--------------------------------------------------------------------------------

hereto, it shall be held to include and apply to, wherever applicable, the
successors and assigns of such party. Nothing herein contained shall be
construed to grant or confer upon any person or persons, firm, corporation or
governmental authority, other than the parties hereto, their successors and
assigns, any right, claim or privilege by virtue of any covenant, agreement,
condition or undertaking in this Lease contained.

Section 25.11    Brokerage. Tenant and Landlord each represent and warrant to
the other party that they have had no dealings with any broker or agent in
connection with this Lease. Tenant and Landlord each covenant to pay, hold
harmless, indemnify and defend the other party from and against any and all
costs, expenses or liability (including, without limitation, reasonable
attorney’s incurred by the other party) for any compensation, commissions and
charges claimed by any broker or agent with respect to this Lease or the
negotiation thereof.

Section 25.12    Intentionally Omitted

Section 25.13    Signs. Tenant shall have the right to place signs for its
business on the exterior of the Leased Premises. All Tenant exterior signs must
be constructed, installed and kept by Tenant, at Tenant’s sole cost and expense,
in compliance with all applicable laws, rules and regulations pertaining
thereto, in good condition and repair, and with all required permits and
licenses therefore in full effect, and the same shall not be used by any party
other than Tenant. Landlord gives no representation, warranty or assurance of
any kind to Tenant that such exterior signs will be able to be kept or
maintained in such locations under the laws and regulations that exist or come
into effect from time to time, and Landlord shall have no liability to Tenant
whatsoever should the same be denied by law at any time. Tenant shall be
responsible for the maintenance and repair, at Tenant’s sole cost and expense,
of any signs erected by Tenant hereunder.

Section 25.14    Attorneys’ Fees. In the event of any litigation between
Landlord and Tenant with respect to this Lease, the non-prevailing party in such
litigation shall pay the reasonable attorneys’ fees and court costs and expenses
of the prevailing party.

Section 25.15    Compliance with Law. Tenant shall comply with all orders,
ordinances, regulations and laws of the municipal corporation and other
governmental authorities that are applicable to the Leased Premises and/or
Tenant’s use of the Leased Premises, whether requiring alterations or
improvements of a capital nature or otherwise.

Section 25.16    No Waiver. Except as otherwise expressly stated to the contrary
elsewhere herein, no waiver by Landlord or Tenant of any default or breach of
any term, covenant, condition, agreement, provision, or stipulation herein
contained shall constitute a waiver of any subsequent default or breach of the
same or any other term, covenant, condition, agreement, provision or stipulation
hereof.

Section 25.17    Entire Agreement; Exhibits. This Lease embodies the entire
contract between the parties hereto relative to the subject matter hereof, and
all prior discussions, negotiations, agreements, representations, assurances
and/or proposals, if any, prior to the date hereof are hereby merged out of
existence and rendered void and of no force or effect whatsoever. All exhibits
referred to in this Lease and attached hereto are incorporated herein for all
purposes.

 

34



--------------------------------------------------------------------------------

Section 25.18    Limited Recourse. The liability of Landlord to Tenant for any
default by Landlord under the terms of this Lease shall be limited to the
interest of Landlord in the Leased Premises and the proceeds of any liability
insurance policies of Landlord related to such claim(s), and Tenant agrees to
look solely to Landlord’s interest in the Leased Premises and such claim-related
insurance proceeds, if any, for the recovery of any judgment from Landlord, it
being expressly understood and agreed that Landlord shall never be personally
liable for any judgment or deficiency, WHETHER OR NOT THE CLAIM IN QUESTION
AROSE, IN WHOLE OR IN PART, FROM THE NEGLIGENCE (WHETHER INDEPENDENT,
CONCURRENT, JOINT, COMPARATIVE OR OTHERWISE) OF LANDLORD OR ANY PARTY FOR WHOLE
ACTIONS LANDLORD IS LEGALLY LIABLE. This clause shall not be deemed to limit or
deny any remedies that Tenant may have in the event of a default by Landlord
hereunder which do not involve the personal liability of Landlord in damages.

Section 25.19    Waiver of Implied Warranties. TENANT HEREBY AGREES, AS A
MATERIAL PART OF THE CONSIDERATION FOR LANDLORD’S ENTERING INTO THIS LEASE, THAT
EXCEPT AS EXPRESSLY PROVIDED IN SECTION 2.2, LANDLORD HAS MADE NO WARRANTIES TO
TENANT (OR ANY OF TENANT’S EMPLOYEES OR AGENTS) REGARDING THE CONDITION OF THE
PREMISES, EITHER EXPRESS OR IMPLIED, AND LANDLORD HEREBY EXPRESSLY DISCLAIMS ANY
WARRANTY (INCLUDING ANY IMPLIED WARRANTY) THAT THE PREMISES ARE OR WILL BE
SUITABLE FOR TENANT’S INTENDED USE THEREOF. TENANT AGREES THAT TENANT’S
OBLIGATION TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE
PREMISES OR THE PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, BUT THAT
TENANT WILL CONTINUE TO PAY RENT WHEN DUE HEREUNDER, WITHOUT ABATEMENT, SET-OFF
OR DEDUCTION, EXCEPT AS OTHERWISE PROVIDED IN SECTION 7.1, 8.2, 9.4, 25.24,
NOTWITHSTANDING ANY BREACH OR ALLEGED BREACH BY LANDLORD OF ANY OF ITS EXPRESS
OBLIGATIONS UNDERTAKEN IN THIS LEASE.

Section 25.20    Waiver Of Jury Trial. LANDLORD AND TENANT HEREBY IRREVOCABLY
WAIVE, TO THE FULL EXTENT PERMITTED BY LAW, ANY RIGHT TO HAVE A JURY IN
CONNECTION WITH ANY ACTION, LEGAL PROCEEDING OR HEARING WITH RESPECT TO THIS
LEASE, AND SUCH WAIVER SHALL BE EFFECTIVE WITH RESPECT TO BOTH PARTIES AND ANY
PARTY THAT MAY CLAIM THROUGH LANDLORD AND TENANT. BOTH LANDLORD AND TENANT HAVE
READ THIS PARAGRAPH, HAVE BEEN REPRESENTED BY COMPETENT LEGAL COUNSEL OF THEIR
CHOICE, AND THE WAIVERS MADE IN THIS PARAGRAPH HAVE BEEN MA DE KNOWINGLY,
INTENTIONALLY AND WILLINGLY AND AS PART OF THE CONSIDERATION FOR THIS LEASE.
NEITHER LANDLORD NOR TENANT HAS ANY KNOWLEDGE OF ANY DEFENSE THAT MAY BE MADE
AGAINST ENFORCEMENT OF THIS WAIVER AND AGREEMENT

 

35



--------------------------------------------------------------------------------

Section 25.21    Landlord Approval. Whenever under this Lease the consent or
approval of Landlord is required, Tenant shall be entitled to rely on approval
or consent from either of The Teachers’ Retirement Systems of Alabama or The
Employees’ Retirement System of Alabama and Tenant shall not be required to
obtain the consent or approval of both such parties. For the avoidance of doubt,
the approval or consent from one either The Teachers’ Retirement Systems of
Alabama or The Employees’ Retirement System of Alabama shall be deemed the
consent of Landlord for all purposes hereunder. To the extent any approval or
consent of Landlord is required hereunder with respect to any matter and
Landlord shall fail to respond to Tenant’s request for such approval or consent
within thirty (30) days, Tenant shall send Landlord a second written notice
requesting such approval or consent and if Landlord shall fail to respond to
such second notice within ten (10) days, Landlord shall be deemed to have
approved or consented to such matter.

Section 25.22    Tenant’s Self-Help Rights. In the event Landlord fails to
comply with any of the terms, conditions or provisions of this Lease, including
without limitation Landlord’s obligations pursuant to Section 19.7, and such
failure continues for more than thirty (30) days after notice thereof from
Tenant (or such shorter period as is reasonable in the case of an emergency or
such longer period if Landlord commences to complete such obligation and
proceeds diligently and with reasonable dispatch to complete such obligation),
Tenant shall have all available rights and remedies provided at law or in equity
and, without limiting the foregoing, Tenant may perform the obligation which
Landlord has failed to perform and Landlord shall reimburse Tenant for any costs
and expenses incurred by Tenant for such performance within thirty (30) days
after Tenant’s written demand therefor, which demand shall include reasonable
documentation evidencing such amounts owed to Tenant.

Section 25.23    Landlord’s Breach. In the event Landlord breaches any of the
representations, warranties or covenants hereunder (including any breach of the
representations set forth in Sections 2.2(e) or 2.2(f) and such breach results
in any costs, losses, damages or liabilities to Tenant (whether arising as a
third party cost or otherwise, but excluding consequential damages) then
Landlord shall reimburse Tenant for any such costs, losses, damages or
liabilities within thirty (30) days after Tenant’s written demand therefor,
which demand shall include reasonable documentation evidencing such amounts owed
to Tenant.

Section 25.24    Landlord’s Payment or Tenant’s Offset Right.

    (a)          If Landlord shall fail to pay any amounts due to Tenant under
(i) this Lease, including without limitation pursuant to any indemnification
provisions or pursuant to Sections 5.5, 25.22 or 25.23 above, or (ii) the M&E
Agreement (including any indemnification thereunder) (either such failure, a
“Claim”), in each case within thirty (30) days of when due, then Tenant shall
give Landlord written notice of such Claim and Landlord shall have fifteen
(15) days to notify Tenant in writing that it in good faith disputes such Claim
and the reasons therefor. If Landlord shall fail to so notify Tenant of its
objection to the Claim, Tenant shall have the rights set forth in
Section 25.24(b) below. I f Landlord shall so notify Tenant of its objection to
such Claim, the parties shall negotiate in good faith in order to seek
resolution to such Claim. If the parties are unable to resolve such Claim within
thirty (30) days after Landlord’s notice of its objection, either party may
request arbitration by giving notice to that effect to the other party, and both
parties shall promptly thereafter jointly apply to the American Arbitration
Association (or any organization successor thereto) in the City and County of
New York for the appointment of a single arbitrator acceptable to both parties.
The arbitration shall be conducted in accordance

 

36



--------------------------------------------------------------------------------

with the then prevailing rules of the American Arbitration Association (or any
organization successor thereto) in the City and County of New York. In rendering
such decision and award, the arbitrator shall not add to, subtract from or
otherwise modify the provisions of this Agreement or the Lease. The decision of
the arbitrator shall be binding upon all parties to the dispute and a judgment
therefor may be entered by either party in a court having jurisdiction thereof.
All the expenses of the arbitration shall be borne by the parties equally,
provided that each party shall bear their own legal costs.

    (b)          In the event (i) Landlord fails to object to Tenant’s notice of
a Claim within the fifteen (15) day period described above or (ii) the
arbitrator shall make an award to Tenant based on such Claim, Landlord shall pay
any amounts owed to Tenant on such Claim within thirty (30) days after either of
the foregoing events, and if Landlord shall fait to make such payment Tenant
shall have the right to offset such amount against any amounts due hereunder.

 

37



--------------------------------------------------------------------------------

EXECUTED by the parties on the respective dates specified beneath their
respective signatures below, to be effective as of the Effective Date.

 

LANDLORD: THE TEACHERS’ RETIREMENT SYSTEMS OF ALABAMA,
an instrumentality of the State of Alabama,

 

By:   /s/ David G. Bronner   Name:    David G. Bronner   Title:    Chief
Executive Officer

Execution Date: 9/28/2011

 

THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA,
an instrumentality of the State of Alabama

 

By:   /s/ David G. Bronner   Name:    David G. Bronner   Title:    Chief
Executive Officer

Execution Date: 9/28/2011

 

TENANT: NAVISTAR, INC.

 

By:   /s/ Andrew J. Cederoth   Name:    Andrew J. Cederoth   Title:    Executive
Vice President      and Chief Financial Officer

Execution Date: September 29, 2011

 

38



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF THE LAND

A parcel of land situated in Sections 2 and 3, Township 4 South, Range 13 West
and in Sections 34 and 35, Township 3 South, Range 13 West, Colbert County,
Alabama, being more particularly described as follows:

Commence at a rebar in pavement at the Southeast comer of Section 3, Township 4
South, Range 13 West and run North 00°06’00”East along the East line of said
section a distance of 1294.94 feet to the Northerly line of a Norfolk-Southern
Railroad right of way; thence run North 75°37’54”West along said Northerly right
of way a distance of 503.95 feet to the Point of Beginning of the herein
described parcel; thence continue along the last described course along said
Northerly right of way a distance of 3327.97 feet to a point on the Easterly
right of way of Haley Road; thence run North 17°19’54”East along said Easterly
right of way a distance of 276.21 feet; thence run North 17°06’10”East along
said Easterly right of way a distance of 458.96 feet; thence run North
72°53’50”West along said Easterly right of way a distance of 35.00 feet; thence
run North 17°06’10”East along said Easterly right of way a distance of 2000.00
feet; thence run North 27°01’45”East along said Easterly right of way a distance
of 203.04 feet; thence run North 17°06’10”East along said Easterly right of way
a distance of 600.00 feet; thence run North 72°53’50”West along said Easterly
right of way a distance of 30.00 feet; thence run North 17°06’10”E,ast along
said Easterly right of way a distance of 1185.55 feet to the beginning of a
curve to the left having a central angle of 14°04’14”, a radius of 1320.48 feet,
a chord of 323.46 feet and a chord bearing of North 10°04’04”East; thence run
along the arc of said curve a distance of 324.28 feet; thence run tangent to
said curve North 03°01’57”East along said Easterly right of way a distance of
2200.92 feet; thence run South 86°46’56” East a distance of 284.37 feet; thence
run South 67°29’45”East a distance of 3810.29 feet to the beginning of a curve
to the right having a central angle of 68°38’14”, a radius of 460.00 feet a
chord of 518.69 feet and a chord bearing of South 33°10’38”East; thence run
along the arc of said curve a distance of 551.06 feet; thence run tangent to
said curve South 01°08’30”West a distance of 830.04 feet to the beginning of a
curve to the right having a central angle of 43°48’02”, a radius of 575.00 feet,
a chord of 428.94 feet and a chord bearing of South 23°02’30”West; thence run
along the arc of said curve a distance of 439.57 feet; thence run tangent to
said curve South 44°56’31”West a distance of 562.16 feet to the beginning of a
curve to the left having a central angle of 34°39’08”, a radius of 755.00 feet,
a chord of 449.69 feet and a chord bearing of South 27°36’58”West; thence run
along the arc of said curve a distance of 456.62 feet; thence run tangent to
said curve South 10°17’24”West a distance of 29.22 feet to the North line of
Section 2, Township 4 South, Range 13 West; thence run South 88°41’29”East along
said North line a distance of 50.95 feet thence run along the arc of a curve to
the left having a central angle of 25’41’18”, a radius of 705.00 feet, a chord
of 313.44 feet and a chord bearing of South 04°16’58”East a distance of 3 I 6,08
feet; thence run tangent to said curve South 17°07’38”East a distance of 101.99
feet to the beginning of a curve to the right having a central angle of
17°04’09”, a radius of 920.00 feet, a chord of 273.07 feet and a chord bearing
of South 08°35’33”East; thence run along the arc of said curve a distance of
274.08 feet; thence run tangent to said curve South 00°03’29”East a distance of
1243.19 feet to the beginning of a curve to the right having a central angle of
90°57’26”, a radius of 335.00 feet, a chord of 477.70 feet and a chord bearing
of South 45°25’14”West; thence run along the arc of said curve a distance of

 

A-1



--------------------------------------------------------------------------------

531.81 feet; thence run tangent Co said curve North 89°06’03”West a distance of
535.38 feet to the beginning of a curve to the left having a central angle of
86°32’47”, a radius of 415.00 feet, a chord of 568.95 feet and a chord bearing
of South 47°37’34” West; thence run along the arc of said curve a distance of
626.87 feet; thence run South 89°06’03”East a distance of 8.70 feet; thence run
South 00°11’29”East a distance of 702.89 feet to the beginning of a curve to the
right having a central angle of 55°12’35”, a radius of 345.00 feet, a chord of
319.73 feet and a chord tearing of South 27°24’49” West; thence run along the
arc of said curve a distance of 332.44 feet; thence run tangent to said curve
South 55°01’12”West a distance of 233.21 feet to the beginning of a curve to the
left having a central angle of 29°45’02”, a radius of 380.00 feet, a chord of
195.10 feet and a chord bearing of South 40°08’41” West; thence run along the
arc of said curve a distance of 197.31 feet to the point of beginning,
containing 637.74 acres, more or less.

Less and Except 0.92 acres to Colbert County (Fiche 2004-19, Frame 646); also
less and except 0.58 acres to Deron Brown (Fiche 9823, Frame 618).

 

A-2



--------------------------------------------------------------------------------

EXHIBIT “B”

EXCEPTIONS TO TITLE

 

1.

Matters that would be disclosed on an updated, accurate survey of the Premises.

 

2.

Real property taxes on the Premises that are a lien but not yet due and payable.

 

3.

Transmission line easement to Alabama Power Company dated September 30, 1924 and
recorded in Deed Book 50, Page 185.

 

4.

Easement for electric transmission lines conveyed to Alabama Power Company dated
October 1, 1924 and recorded in Deed Book 50, Page 190.

 

5.

Right of way for ingress and egress along the south boundary as reserved in Deed
Book 367, Page 793.

 

6.

Easement for electric power transmission lines conveyed to the United States of
America on July 14, 1965 and recorded in Deed Book 285, Page 535.

 

7.

Railroad Spur Easement and Use Agreement conveyed to SCA Tissue North America,
LLC, dated August 5, 2004 and recorded at Microfiche 2004-27, Frame 617.

 

8.

Easement and right of way for electric power transmission lines in condemnation
proceedings styled United States v. C.J. Jackson, John Ella Jackson, his wife
and Arwilda Jackson, filed June 28, 1962 and recorded in Deed Book 271, Pages
71-74.

 

9.

Sheffield Utilities power transmission easement 25 feet in width parallel to and
north of the Norfolk Southern Railroad right of way.

 

10.

Barton Water Board water line easement with the Sheffield power transmission
easement referred to in directly proceeding Item 7, as shown on survey by Billy
S. Shoemaker, Professional Surveyor, dated May 6, 2007 and revised July 16,
2007.

 

11.

Right of way and easement 50 feet in width conveyed to North Alabama Gas
District, dated September 26, 2007, and recorded at Microfiche Record 2007-33,
Frames 597, et. seq.

 

12.

Right of way for public road dated June 4, 2008 and recorded in OFRD Book 2008,
page 10290.

 

13.

Easement granted to the City of Sheffield from Shoals Economic Development
Authority, dated October 27, 2009 and recorded on August 24, 2010 and recorded
in Book 2010 at Page 18298-18303.

 

14.

Easement granted to North Alabama Gas District from National Alabama
Corporation, dated November 2, 1010 and recorded on November 2, 2010 and
recorded in Book 2010 at Page 24798-24804.

 

B-1